Exhibit 10.15

LEASE AGREEMENT

(SINGLE TENANT BUILDING IN SINGLE BUILDING PROJECT)

between

340 MIDDLEFIELD, LLC,

as “Landlord”

and

eHEALTH, INC.

a Delaware corporation

as “Tenant”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    PREMISES      1    2.    TERM      2    3.    RENT      3    4.   
SECURITY DEPOSIT      8    5.    USE AND COMPLIANCE WITH LAWS      11    6.   
ALTERATIONS      14    7.    MAINTENANCE AND REPAIRS      17    8.    TENANT’S
TAXES      18    9.    UTILITIES AND SERVICES      18    10.    EXCULPATION AND
INDEMNIFICATION      19    11.    INSURANCE      20    12.    DAMAGE OR
DESTRUCTION      22    13.    CONDEMNATION      23    14.    ASSIGNMENT AND
SUBLETTING      24    15.    DEFAULT AND REMEDIES      27    16.    NOTICE
REQUIREMENTS      29    17.    LATE CHARGE AND INTEREST      29    18.    WAIVER
     30    19.    ENTRY, INSPECTION AND CLOSURE      30    20.    SURRENDER AND
HOLDING OVER      31    21.    ENCUMBRANCES      32    22.    ESTOPPEL
CERTIFICATES AND FINANCIAL STATEMENTS      33    23.    NOTICES      34    24.
   ATTORNEYS’ FEES      34    25.    QUIET POSSESSION      34    26.    SIGNS   
  34    27.    COMMON AREAS      35    28.    RULES AND REGULATIONS      35   
29.    LANDLORD’S LIABILITY      35    30.    CONSENTS AND APPROVALS      35   
31.    BROKERS      35   

 

i



--------------------------------------------------------------------------------

32.    PARKING      36    33.    ENTIRE AGREEMENT      36    34.   
MISCELLANEOUS      36    35.    TIME      37    36.    AUTHORITY      37    37.
   OPTION TO EXTEND LEASE      37   

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

actual knowledge

     15   

Alterations

     15   

Award

     25   

Bonus Rent

     27   

Broker

     38   

Building

     iv   

Building Systems

     12   

Claims

     20   

Commencement Date

     2   

Common Areas

     37   

Condemnation

     25   

Condemnor

     25   

Date of Condemnation

     25   

Encumbrance

     34   

Environmental Losses

     13   

Environmental Requirements

     13   

Event of Default

     29   

Expiration Date

     iv   

Handled by Tenant

     13   

Handling by Tenant

     13   

Hazardous Materials

     12   

HVAC

     12   

Independent Review

     8   

Interest Rate

     32   

Landlord

     1   

Laws

     12   

Liens

     17   

Mortgagee

     35   

Permitted Hazardous Materials

     13   

Premises

     1   

Property

     iv   

Proposed Transferee

     27   

Rental Tax

     19   

Representatives

     13   

Rules and Regulations

     38   

Service Failure

     20   

Statement

     7   

Tenant

     1   

Tenant’s Share

     v   

Tenant’s Taxes

     6   

Term

     2   

Trade Fixtures

     16   

Transfer

     26   

Transferee

     27   

Visitors

     13   

 

iii



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

Lease Date:

For identification purposes only, the date of this Lease is March 23, 2012

Landlord:

340 Middlefield, LLC

Tenant:

eHealth, Inc., a Delaware corporation

Property: That certain real property described in Exhibit A attached hereto and
commonly known as 340 E. Middlefield Road, Mountain View, California.

Premises: The Property, including the building (the “Building”) that Landlord
will construct along with related improvements as Landlord’s Work described in
the Work Letter Agreement attached hereto as Exhibit C (the “Work Letter”).

Building Address:

340 E. Middlefield Road, Mountain View, CA 94043

Tenant Improvement Allowance: Forty Five Dollars ($45) per square foot of the
Building, as provided in the Work Letter.

Term:

Unless earlier terminated in accordance with the provisions hereof, the Term
shall be One Hundred and Twenty (120) full calendar months (plus any partial
month at the beginning of the Term) following the Commencement Date.

Commencement Date:

The Commencement Date shall be ninety (90) days following the delivery of the
Premises to Tenant in Tenant Access Condition (as defined in the Work Letter)
(the “Premises Delivery Date”). The Premises shall be in Tenant Access Condition
no sooner than eight (8) months from the Lease Date and no later than twenty
(20) months from the Lease Date (the “Anticipated Delivery Date”) and rent
commencement will be pursuant to Paragraph 3.1, and, in no event shall rent
commence earlier than ten (10) months from the Lease Date.

Expiration Date:

The last day of the One Hundred Twentieth (120th) full calendar month in the
Term, pursuant to Paragraph 2 hereof.

Monthly Base Rent:

Monthly Base Rent for the first twelve (12) months of the Term shall be equal to
$2.80 per rentable square foot of the Building. The Monthly Base Rent shall be
increased annually by three percent (3%) on the first anniversary of the
Commencement Date and each anniversary thereafter during the Term.

 

iv



--------------------------------------------------------------------------------

For the purpose of determining the amount of Monthly Base Rent due upon
execution of this Lease, the parties agree and acknowledge that the Building is
expected to contain approximately Seventeen Thousand Seven Hundred Forty
(17,740) square feet. Accordingly, Tenant shall deliver to Landlord Forty Nine
Thousand Six Hundred Seventy Two and 00/100 Dollars ($49,672.00) on the
execution of this Lease, which amount shall be applied to the Base Rent as more
particularly set forth in Paragraph 3.1 below. Following completion of
Landlord’s Work, Landlord and Tenant will reconcile the difference, if any,
between the estimated and actual square footage of the Building.

Tenant’s Share:

One Hundred Percent (100%)

Security Deposit:

A Letter of Credit in the amount of Five Hundred Ninety Six Thousand Sixty Four
and 00/100 Dollars ($596,064.00), pursuant to Paragraph 4, below.

Advance Rent:

Concurrently with its execution and delivery of this Lease, Tenant shall pay to
Landlord (i) the Monthly Base Rent for the first full calendar month of the Term
in the amount of Forty Nine Thousand Six Hundred Seventy Two and 00/100 Dollars
($49,672.00) plus (ii) Landlord’s estimate of Additional Rent for such month in
an amount equal to Thirteen Thousand Seven Hundred Thirty Five and 00/100
Dollars ($13,735.00).

Landlord’s Address for Payment of Rent and Notices:

340 Middlefield LLC

c/o Don Seiler Seiler LLP

3 Lagoon Drive, Ste 400

Redwood City, Ca 94065

Tenant’s Address for Notices:

Prior to the Commencement Date:

eHealth, Inc.

440 E. Middlefield Rd.

Mountain View, Ca 94043

Attn: General Counsel

Effective upon the Commencement Date, Tenant’s sole Address for Notices shall be
the Premises address.

The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.

 

v



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made as of the Lease Date set forth in the Basic Lease
Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”) and the Tenant identified in the Basic Lease
Information (“Tenant”). Landlord and Tenant hereby agree as follows:

1. PREMISES.

1.1 Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, upon and subject to the terms and conditions of this Lease, the
Premises (as defined in the Basic Lease Information).

1.2 Improvements. In accordance with the definitions and provisions set forth in
the Work Letter, but subject to the limitations set forth in Paragraph 1.3
below, Landlord, at its cost, shall perform Landlord’s Work in good and
workmanlike manner, and in compliance with all laws and the final plans
therefor, and Tenant, at its cost, but subject to Landlord’s payment of the
Tenant Improvement Allowance (as defined in the Work Letter), shall construct
the Tenant Improvements in accordance with the terms and conditions of the Work
Letter.

1.3 Governmental Approvals; Landlord Termination Rights. The Parties desire that
the Building to be constructed by Landlord contain approximately Seventeen
Thousand Seven Hundred Forty (17,740) rentable square feet. Landlord, in
furtherance of the completion of Landlord’s Work, shall use good faith efforts
to obtain all necessary approvals from the City of Mountain View and any other
governmental agency, special district or municipal utility with jurisdiction
required in connection with the construction of the Building (collectively, the
“Approvals”). If Landlord is unable to obtain Approvals for Landlord’s Work or
if the Approvals obtained allow for the construction of a Building with less
than Seventeen Thousand (17,000) rentable square feet, then in such event,
Landlord shall have the right to terminate this Lease by delivering written
notice of such termination to Tenant. Upon delivery of such termination notice
to Tenant, this Lease shall terminate and Landlord shall return the Advance Rent
and the Security Deposit to Tenant. Thereafter, the parties shall have no
further rights or obligations to one another except as expressly set forth in
this Lease.

To the extent that Landlord is required to remove or remediate any Hazardous
Materials (as defined in Paragraph 5.2(a) below) or otherwise comply with
Environmental Requirements (as defined below) in connection with or as a
condition to obtaining the Approvals and Landlord determines such removal or
remediation costs are excessive, in Landlord’s sole and absolute discretion,
then in such event Landlord shall have the right to terminate this Lease by
delivering written notice of such termination to Tenant no later than the date
that is the earlier of (i) the date Landlord commences construction of
Landlord’s Work and (ii) the date that is seven (7) months after the Lease Date
(the “Outside Landlord Termination Date”). Upon proper delivery of such
termination notice to Tenant, this Lease shall terminate and Landlord shall
return the Advance Rent to Tenant. Thereafter, the parties shall have no further
rights or obligations to one another except as expressly set forth in this
Lease. If Landlord fails to properly exercise the termination right set forth in
this paragraph on or before the Outside Landlord Termination Date, then such
termination right shall be deemed null and void as of the Outside Landlord
Termination Date and Landlord shall have no further right to terminate this
Lease pursuant to this paragraph.

 

1



--------------------------------------------------------------------------------

1.4 Pre-Term Access Period. From delivery of the Premises to Tenant in Tenant
Access Condition and ending on the day immediately preceding the Commencement
Date (such period being referred to as the “Pre-Term Access Period”), Tenant may
access the Premises (the “Pre-Term Access”) for the sole purpose of commencing
the construction of the Tenant Improvements (as defined in the Work Letter) in
accordance with the terms and conditions of the Work Letter and otherwise
preparing the Premises for Tenant’s occupancy. Prior to the Commencement Date
and during the Pre-Term Access Period and any early entry under Section 1(b) of
the Work Letter, Tenant’s entry shall be upon all of the terms and conditions of
this Lease, including, but not limited to, Tenant’s obligations to indemnify
Landlord and maintain the insurance coverages required hereunder with respect to
Tenant’s construction activities and the Pre-Term Access, except that Tenant
shall have no obligation to pay Base Rent, Operating Expenses, Taxes or
utilities for the period prior to the Commencement Date; provided, however, that
Tenant shall be required to pay for utilities during the Pre-Term Access. Any
such Pre-Term Access shall be subject to Tenant providing to Landlord
satisfactory evidence of insurance for personal injury and property damage
required under Article 11 of this Lease related to such Pre-Term Access Period
prior to the commencement of the Pre-Term Access Period, including such
insurance from Tenant’s contractors, as required by Landlord for third party
contractors working in the Building and as specified on Schedule 2 to Exhibit C
attached hereto. Any delay in putting Tenant in possession of the Premises due
to such Pre-Term Access Period shall not serve to extend the term of this Lease
or to make Landlord liable for any damages arising therefrom, except as
otherwise provided in this Lease.

2. TERM.

2.1 Term. Subject to and upon the conditions set forth in this Lease, the
“Commencement Date” of this Lease shall be as defined in the Basic Lease
Information, and the term of the Lease shall continue for the term stated in the
Basic Lease Information, unless sooner terminated pursuant to this Lease. If
Landlord is unable to deliver possession of the Premises to Tenant in Tenant
Access Condition by the Anticipated Delivery Date (as defined in the Basic Lease
Information), Landlord shall not be liable for any damage to Tenant caused by
the failure to deliver possession in such condition, and this Lease shall not be
void or voidable nor shall the Tenant be relieved of any obligation hereunder;
provided, however, that to the extent such failure is not caused by or the
result of a Tenant Delay or Force Majeure Delay (as such terms are hereinafter
defined), then in such event Tenant’s sole and exclusive remedy (subject to
Tenant’s termination right set forth in the last sentence of this Section 2.1)
shall be to receive from Landlord a rent credit equal to one (1) day of Base
Rent for every one (1) day following the Anticipated Delivery Date that the
Premises are not delivered in Tenant Access Condition until the Premises are
delivered in Tenant Access Condition. The term “Force Majeure Delay” shall mean
any delay, other than a Tenant Delay (as hereinafter defined), by Landlord in
completing the necessary portion of Landlord’s Work to provide the Premises to
Tenant in Tenant Access Condition by the Anticipated Delivery Date by reason of
(i) any strike, lockout or other labor trouble or industrial disturbance
(whether or not on the part of the employees of either party hereto),
(ii) governmental preemption of priorities or other controls in connection with
a national or other public emergency, civil disturbance, riot, war, sabotage,
blockade, embargo, inability to

 

 

2



--------------------------------------------------------------------------------

secure customary materials, supplies or labor through ordinary sources by reason
of regulation or order of any government or regulatory body, (iii) shortages of
fuel, materials, supplies or labor, or (iv) lightning, earthquake, fire, storm,
tornado, flood, washout, explosion or inclement weather, and (v) any other
cause, whether similar or dissimilar to the above, beyond Landlord’s reasonable
control. In the event of any Force Majeure Delay, Landlord shall provide Tenant
with written notification of such delay within five (5) days of learning of such
delay, and the time for performance of any obligation of Landlord to construct
Landlord’s Work under the Work Letter or the Lease shall be extended by the
actual number of days caused by such Force Majeure Delays. The term “Tenant
Delay” shall mean any delay incurred by Landlord that actually delays completion
of the Landlord’s Work beyond the Anticipated Delivery Date due to (a) a delay
by Tenant, or by any person employed or engaged by Tenant, in approving or
delivering to Landlord any plans, schedules or information as may be required
herein; (b) any change order requested by Tenant to Landlord’s Work to the
extent specified in the applicable approved written change order; or
(c) interference with the construction of Landlord’s Work by Tenant or any
person employed by Tenant to the extent such interference persists for more than
twenty-four (24) hours following Landlord’s notice to Tenant thereof.
Notwithstanding the foregoing, if, on the date that is ten (10) months following
the Lease Date, Landlord has not obtained a final building permit and all other
authorizations, approvals, and entitlements necessary for the construction of
the Building, Tenant shall have the right to terminate this Lease, in which case
the Advance Rent and the Security Deposit shall be returned to Tenant within ten
(10) days thereafter.

3. RENT.

3.1 Monthly Base Rent. Commencing as of the Commencement Date and continuing
throughout the Term of the Lease, Tenant shall pay to Landlord the Monthly Base
Rent set forth in the Basic Lease Information, without prior notice or demand,
on the first day of each and every calendar month occurring during the Term.
Notwithstanding the foregoing, in no event shall Tenant have an obligation to
pay Monthly Base Rent or Additional Rent prior to the first day of the tenth
(10th) month following the Lease Date. Tenant shall pay Monthly Base Rent and
Landlord’s estimate of Additional Rent for one (1) month upon execution of this
Lease, with such amounts to be credited to the first full calendar month of the
Term following the Commencement Date. If the Commencement Date occurs on any day
other than the first of the calendar month, Monthly Base Rent and Additional
Rent for such partial month shall be prorated based on the actual number of days
in such month and shall be paid on the Commencement Date, and the advance rental
paid at execution shall be credited to following calendar month. Concurrently
with the Premises Delivery Date defined below, Landlord shall provide Tenant
with the final square footage of the Premises, as certified by Landlord’s
architect. The Base Rent and all other sums under this Lease which are
calculated by the square footage of the Premises shall be adjusted accordingly.
Such square footage of the Premises shall be as determined in accordance with
BOMA 2010 Standards (Office Buildings: Standard Materials and Measurements
(ANSI/BOMA 265.1-2010)) approved by American National Standards Institute, Inc.
(“BOMA Standards”) and in accordance with the definition of “Rentable Area”
contained in said standards. The square footage of the Premises shall be
determined by Landlord’s architect upon substantial completion of the Landlord’s
Work and Landlord shall provide Tenant with the architect’s determination.
Tenant shall notify Landlord if it agrees or disagrees with the determination of
the square footage so provided by Landlord within fifteen (15) days after

 

3



--------------------------------------------------------------------------------

receipt of such information. If Tenant notifies Landlord of its disagreement
within said fifteen (15) day period, the parties shall, within ten (10) days
thereafter, select a certified architect that has not performed services for
Landlord or Tenant within the past two (2) years who shall conclusively
determine the square footage of the Premises.

3.2 Additional Rent: Operating Costs and Taxes.

(a) Definitions.

“Operating Costs” means all costs of owning, managing, operating, maintaining,
repairing, replacing and restoring the Property, including all costs,
expenditures, fees and charges for the following: (A) supplying, operating,
managing, maintaining, repairing, replacing and restoring utilities, services
and related Building Systems (including HVAC), sewers, storm drains, pest
control, telecommunications facilities and equipment, recycling programs and
trash removal (to the extent any of the foregoing are not paid directly by
Tenant pursuant to this Lease); provided, however, that nothing contained in
this subpart (A) shall be construed to make Landlord responsible for
maintaining, repairing and/or replacing elements of the Property that are not
part of Landlord’s obligations under Paragraph 7.2 of this Lease;
(B) maintaining, repairing, restoring, landscaping, and replacing the Common
Areas of the Property (including the parking area, including resurfacing,
repainting, restriping and cleaning same), all components of the Building’s
exterior walls, and the roof of the Building, including the roof system and roof
membrane; (C) compensation (including salaries, wages, employment taxes, fringe
benefits and other payroll expenses of employees) for persons who perform duties
in connection with the operation, management, maintenance, repair and
improvement of the Property, such compensation to be appropriately allocated for
persons who also perform duties unrelated to the Property; (D) premiums for
property (including coverage for earthquake and flood if carried by Landlord),
liability, rental income and other insurance relating to the Property, and
expenditures for deductible amounts paid under such insurance; provided,
however, in the event that the Building is damaged by an earthquake, including
any aftershocks related thereto (each, an “Earthquake Event”), Tenant’s Share of
any earthquake insurance deductibles payable pursuant to this Section shall not
exceed $100,000.00 for each such Earthquake Event and provided further that in
the event that Tenant’s Share of the earthquake insurance deductible for an
Earthquake Event exceeds $50,000.00 (with any such excess amount referred to
herein as the “Excess Deductible Share”), (i) Tenant shall pay an initial
$50,000.00, (ii) any such Excess Deductible Share (up to $100,000 for any such
Earthquake Event), shall be amortized over the then remaining Term of this Lease
commencing the year following Tenant’s initial $50,000.00 payment, with interest
on the unamortized amount at one percent (1%) in excess of the Wall Street
Journal prime lending rate announced from time to time, and (iii) Tenant shall
pay the amortized portion of such Excess Deductible Share in equal monthly
installments during each remaining Lease Year of the Term following the year in
which the initial payment was made; and, provided further, that, notwithstanding
the foregoing, Tenant shall not be required to pay any earthquake insurance
deductible if this Lease is terminated as a result of such Earthquake Event;
(E) licenses, permits, certificates and inspections; (F) complying with the
requirements of any Laws; (G) amortization of capital improvements to or
replacements of the Property, with interest on the unamortized balance at the
rate paid by Landlord on funds borrowed to finance such capital improvements or
replacements (or, if Landlord finances such improvements out of Landlord’s funds
without borrowing, the rate that Landlord would have paid to borrow such

 

4



--------------------------------------------------------------------------------

funds, as reasonably determined by Landlord), over the useful life of such
improvements or replacements, as determined in accordance with generally
accepted accounting principles, consistently applied; (H) property management
fees equal to three percent (3.0%) of the annual amount of Monthly Base Rent
payable hereunder; (I) complying with and/or performing obligations under any
reciprocal easement agreement or other similar arrangement with adjacent
property owners; (J) reasonable accounting, legal and other professional
services incurred in connection with the operation of the Property and the
calculation of Operating Costs and Taxes; (K) contesting the validity or
applicability of any Laws that may affect the Property; (L) supplies, materials,
tools and rental equipment; and (M) any other cost, expenditure, fee or charge,
whether or not hereinbefore described, which in accordance with generally
accepted property management practices would be considered a reasonable expense
of managing, operating, maintaining, repairing and/or improving the Property.

Operating Costs shall not include (i) ground rent payments; (ii) interest and
principal payments on loans or indebtedness of Landlord, financing costs and
amortization of funds borrowed by Landlord, whether secured or unsecured;
(iii) depreciation; (iv) costs, fines or penalties incurred due to the violation
of any Law by Landlord and/or its employees, agents or contractors;
(v) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Property; (vi) general organizational,
administrative and overhead costs relating to maintaining Landlord’s existence,
either as a corporation, partnership or other entity, including general
corporate, legal and accounting expenses incurred in connection therewith;
(vii) costs and expenses, including legal fees, incurred in connection with
negotiations or disputes with employees, consultants, management agents, leasing
agents, service providers, purchasers or mortgagees of the Building or the
Property; (viii) tax penalties, fines or interest incurred as a result of
Landlord’s failure, inability or unwillingness to pay and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any tax
payment required to be made by Landlord before delinquency (other than to the
extent any such failure to pay and/or to file, or to pay before delinquency, is
due to Tenant’s failure to timely pay Tenant’s Share of Taxes and/or Tenant’s
Taxes); (ix) overhead and profit increment paid to the Landlord or to
subsidiaries or affiliates of Landlord for goods and/or services in or to the
Building or the Property to the extent the same exceeds the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis;
(x) costs arising from Landlord’s charitable or political contributions;
(xi) costs incurred in connection with the sale or refinancing of the Building
or the Property; (xii) income taxes measured by the net income of Landlord or
the owner of any interest in the Building or the Property, franchise, capital
stock, gift, estate or inheritance taxes or any federal, state or local
documentary transfer taxes imposed in connection with recording a deed
transferring an interest in the Property or any portion thereof or interest
therein; (xiii) any expense to the extent covered and actually paid by
insurance; (xiv) any costs and expenses incurred to comply with Environmental
Requirements that do not arise out of or result from Hazardous Materials Handled
by Tenant; (xv) costs occasioned by casualties or condemnation; (xvi) costs to
comply with any Laws, private restrictions or underwriting requirements
applicable to the Premises or the Property on the Premises Delivery Date;
(xvii) insurance costs for coverage not customarily paid by tenants of similar
projects in the vicinity of the Premises, insurance deductibles, except to the
extent included in Operating Costs pursuant to subpart (D) of the first
paragraph of this provision, and co-insurance payments; (xviii) expense
reserves; (xix) costs of structural repairs to the Building; (xx) costs which
could properly be

 

5



--------------------------------------------------------------------------------

capitalized under generally accepted accounting principles, except to the extent
amortized over the useful life of the capital item in question; (xxi) costs for
services not provided to Tenant under this Lease or of a nature that are payable
directly by Tenant under this Lease; and (xxii) costs of the Landlord’s Work or
to correct any defect in the Landlord’s Work identified during the Warranty
Period. Notwithstanding the foregoing in this Article 4, Tenant shall not be
required to pay any Operating Costs or Taxes otherwise due hereunder if Landlord
first notifies Tenant of such expenses or taxes in a statement received by
Tenant more than twelve (12) months after the end of the calendar year in which
such expenses or taxes were incurred.

(1) “Taxes” means all real property taxes and general, special and district
assessments and other governmental impositions, fees, levies and charges of
whatever kind, nature or origin, imposed on, or by reason of the ownership or
use of, the Property, including: governmental charges, fees or assessments for
transit or traffic mitigation (including area-wide traffic improvement
assessments and transportation system management fees), housing, police, fire or
other governmental service or purported benefits to the Property, including
assessments, taxes, fees, levies and charges imposed by governmental agencies
for such purposes as street, sidewalk, road, utility construction and
maintenance, refuse removal and for other governmental services; personal
property taxes assessed on the personal property of Landlord used in the
operation of the Property; service payments in lieu of taxes; any tax, fee or
excise on the use or occupancy of any part of the Property, or on rent for the
Property or for space in the Property; and any other fees, taxes or assessments
of any kind or nature whatsoever levied or assessed in addition to, in lieu of
or in substitution for existing or additional real or personal property taxes on
the Property or the personal property described above; any increases in the
foregoing caused by changes in assessed valuation, tax rate or other factors or
circumstances; and the reasonable cost of contesting by appropriate proceedings
the amount or validity of any taxes, assessments or charges described above; but
excluding income taxes measured by the net income of Landlord or the owner of
any interest in the Building or the Property, franchise, capital stock, gift,
state, estate or inheritance taxes, taxes imposed on land and improvements other
than the Property, or taxes in excess of the amount which would be payable if
such tax or assessment expense were paid in installments over the longest
permitted term. To the extent paid by Tenant as “Tenant’s Taxes” (as defined in
Paragraph 8), “Tenant’s Taxes” shall be excluded from Taxes.

(2) “Tenant’s Share” means one hundred percent (100%).

(b) Additional Rent.

(1) Commencing on the Commencement Date and continuing throughout the Term of
the Lease, Tenant shall pay to Landlord, as “Additional Rent”, Tenant’s Share of
the sum of Operating Costs and the Taxes for each calendar year, or portion
thereof, occurring during the Term (except that Tenant’s Share of estimated
Operating Costs and the Taxes for the first full calendar month of the Term
shall be paid upon Tenant’s execution of this Lease).

(2) Prior to the Commencement Date and thereafter prior to the end of each
calendar year, Landlord shall notify Tenant of Landlord’s estimate of Operating
Costs and the Taxes to be paid as a component of Additional Rent for the
following calendar year.

 

6



--------------------------------------------------------------------------------

Commencing on the first day of January of each calendar year and continuing on
the first day of every month thereafter in such year, Tenant shall pay to
Landlord one-twelfth (1/12th) of such estimated Additional Rent. If Landlord
thereafter estimates that Operating Costs for such year will vary from
Landlord’s prior estimate, Landlord may, on not less than thirty (30) days’
prior written notice to Tenant, revise the estimate for such year (and
Additional Rent shall thereafter be payable based on the revised estimate).
Landlord’s initial estimate of Operating Costs for the first full calendar month
of the Term is Thirteen Thousand Seven Hundred Thirty Five and 00/100 Dollars
($13,735.00).

(3) As soon as reasonably practicable after the end of each calendar year,
Landlord shall furnish Tenant a statement (the “Statement”) with respect to such
year, showing Operating Costs, and any other Additional Rent for the year, and
the total payments made by Tenant with respect thereto. Unless Tenant raises any
objections to Landlord’s Statement within ninety (90) days after receipt of the
same, Tenant shall have no right thereafter to audit Landlord’s books and
records with respect to such Statement. If Tenant does object to such Statement
within the requisite time period, then Landlord shall provide Tenant with
reasonable verification of the figures shown on the Statement and the parties
shall negotiate in good faith to resolve any disputes. If after such
negotiations Landlord and Tenant cannot agree upon the amount of Operating
Costs, then Tenant shall have the right to have a certified public accountant
(at Tenant’s sole cost and expense) and approved by Landlord (which approval
shall not be unreasonably withheld or delayed), audit and/or review Landlord’s
books and records relating to the Statement and the calculation of Operating
Costs for the year in question (the “Independent Review”). The results of any
such Independent Review shall be binding on Landlord and Tenant, unless Landlord
elects, within sixty (60) days of receipt of the results of the Independent
Review, to initiate legal proceedings to resolve any disputes regarding
conclusions in the Independent Review that Landlord does not accept. If the
Independent review and/or any legal proceedings with respect thereto show that
the Operating Costs actually paid by Tenant for the calendar year in question
exceeded Tenant’s obligations for such calendar year, Tenant may offset such
excess against Rent due under the Lease or, if no rent remains due, Landlord
shall pay the excess to Tenant within fifteen (15) days after final
determination of the Operating Costs after deducting all other amounts due
Landlord. If the Independent Review and/or any legal proceedings with respect
thereto show that Tenant’s payments of Operating Costs for such calendar year
were less than Tenant’s obligation for the calendar year, Tenant shall pay the
deficiency to the Landlord within fifteen (15) days after final determination of
the Operating Costs. If the Independent Review and/or any legal proceedings with
respect thereto show that Tenant has overpaid Operating Costs for the year in
question by more than five percent (5%), then Landlord shall reimburse Tenant
for all reasonable costs paid by Tenant to the firm performing the Independent
Review. Operating Costs for the calendar years in which Tenant’s obligation to
share therein begins and ends shall be prorated. Any failure of Landlord to
deliver Landlord’s Statement as provided herein shall not relieve Tenant of
Tenant’s obligation to pay any amounts due Landlord based on Landlord’s
Statement, so long as the Statement for any calendar year is delivered not later
than nine (9) months after the end of the calendar year.

(4) If Tenant’s Additional Rent as finally determined for any calendar year
exceeds the total payments made by Tenant on account thereof, and Tenant does
not timely object thereto as permitted under subparagraph (3) above, Tenant
shall pay Landlord the deficiency within five (5) days of Tenant’s receipt of
Landlord’s Statement. If, however, Tenant

 

7



--------------------------------------------------------------------------------

timely objects to the Landlord’s Statements as permitted under subparagraph (3),
above, Tenant shall pay Landlord any deficiency within fifteen (15) days of the
completion of good faith negotiations or Tenant’s receipt of the results of the
Independent Review, as applicable. If the total payments made by Tenant on
account thereof exceed Tenant’s Additional Rent as finally determined for such
year, Tenant’s excess payment shall be credited toward the rent next due from
Tenant under this Lease. For any partial calendar year at the beginning or end
of the Term, Additional Rent shall be prorated on the basis of a 365-day year by
computing Tenant’s Share of the Operating Costs and the Taxes for the entire
year and then prorating such amount for the number of days during such year
included in the Term. Notwithstanding the termination of this Lease, Landlord
shall pay to Tenant or Tenant shall pay to Landlord, as the case may be, within
fifteen (15) days after Tenant’s receipt of Landlord’s final Statement for the
calendar year in which this Lease terminates, unless Tenant timely objects
thereto as permitted under subparagraph (3) above, the difference between
Tenant’s Additional Rent for that year, as finally determined by Landlord, and
the total amount previously paid by Tenant on account thereof.

The obligations of Landlord to refund any overpayment of Additional Rent and of
Tenant to pay any Additional Rent not previously paid shall survive the
expiration or earlier termination of this Lease.

3.3 Payment of Rent. All amounts payable or reimbursable by Tenant under this
Lease, including late charges and interest, shall constitute rent and shall be
payable and recoverable as rent in the manner provided in this Lease. Any sums
payable to Landlord on demand under the terms of this Lease shall be payable
within thirty (30) days after notice from Landlord of the amount due. All rent
shall be paid without offset, recoupment or deduction in lawful money of the
United States of America to Landlord at Landlord’s Address for Payment of Rent
as set forth in the Basic Lease Information, or to such other person or at such
other place as Landlord may from time to time designate.

4. SECURITY DEPOSIT.

4.1 Letter of Credit. Concurrently with the execution of this Lease, Tenant
shall deposit with Landlord an unconditional and irrevocable letter of credit in
the amount of Five Hundred Ninety Six Thousand Sixty Four and 00/100 Dollars
($596,064.00) (the “Letter of Credit”) and in the form required herein, as
security for the full and faithful performance of each and every obligation of
Tenant under the Lease. The Letter of Credit, together with (1) any cash from
time to time held by Landlord as part of the security deposit following a draw
on the Letter of Credit or (2) any cash from time to time held by Landlord as
part of the security deposit under this Paragraph 4 subject to Landlord’s
agreement, at its sole discretion, to accept such cash deposit, is referred to
herein as the “Security Deposit.” The Letter of Credit shall be in the form and
containing the terms required herein, running in favor of Landlord, issued by a
solvent nationally recognized bank approved by Landlord and in a form reasonably
satisfactory to Landlord. Landlord hereby approves Silicon Valley Bank as an
acceptable issuer of the Letter of Credit. The Letter of Credit delivered by
Tenant hereunder as the Security Deposit shall expire no earlier than twelve
(12) months after issuance and shall provide for automatic renewals of one-year
periods unless the issuer has provided Landlord written notice of non-renewal at
least sixty (60) days prior to the then expiration date, in which case Tenant
shall provide a replacement letter of credit meeting the requirements of this
Paragraph 4 no later than thirty (30)

 

8



--------------------------------------------------------------------------------

days prior to the expiration date of the then outstanding and expiring Letter of
Credit. Each subsequent replacement Letter of Credit shall expire no earlier
than twelve (12) months from the expiration date of the then outstanding and
expiring Letter of Credit and shall provide for automatic 1-year renewals as
described above. Tenant shall ensure that at all times during the Term of this
Lease and for sixty (60) days after expiration of the Term, cash or one or more
unexpired Letters of Credit in the aggregate amount of the Security Deposit
required hereunder shall have been delivered to Landlord. Failure by Tenant to
deliver cash or any replacement Letter of Credit as required above shall entitle
Landlord to draw under the outstanding Letter(s) of Credit and to retain the
entire proceeds thereof for application as the Security Deposit under this Lease
(provided that Landlord shall thereafter continue to have the right to require a
Letter of Credit instead of any cash Security Deposit then being held by
Landlord, and Landlord may thereafter demand such substitution). Each Letter of
Credit shall be for the benefit of Landlord and its successors and assigns,
shall be expressly transferable at no cost by Landlord to such successors and
assigns, and shall entitle Landlord or its successors or assigns to draw from
time to time under the Letter of Credit in portions or in whole upon
presentation of (i) a sight draft, and (ii) a statement executed by Landlord
stating that Landlord is entitled to make the subject draw pursuant to the terms
of this Lease. If at any time during the Term of this Lease, the bank or
financial institution that issues the Letter of Credit is declared insolvent, or
is placed into receivership by the Federal Deposit Insurance Corporation or any
other governmental or quasi-governmental institution, then following written
notice from Landlord, Tenant shall have thirty (30) days to replace the Letter
of Credit with a new letter of credit from a bank or financial institution
acceptable to Landlord in Landlord’s reasonable discretion. If Tenant does not
replace the Letter of Credit with a new letter of credit from a bank or
financial institution acceptable to Landlord within such thirty (30) day period,
then notwithstanding anything in the Lease to the contrary, Landlord shall have
the right to draw upon the Letter of Credit for the full amount of the Letter of
Credit. In such event, the Letter of Credit funds shall immediately become part
of the “Security Deposit” under this Lease. Landlord shall not be obligated to
keep any proceeds from a draw on the Letter of Credit separate from its general
funds, and Tenant shall not be entitled to interest on either. The Letter of
Credit, cash proceeds of the Letter of Credit, if any, or any balance thereof,
as applicable, shall be returned to Tenant (or at Landlord’s option to the last
assignee of Tenant’s interest hereunder) within thirty (30) business days after
the expiration of the Term or earlier termination of this Lease and Tenant’s
surrender of the Premises as required hereunder. In the event that Landlord
draws upon the Letter of Credit solely due to Tenant’s failure to renew or
replace the Letter of Credit as required above (i) such failure shall not
constitute a default hereunder and (ii) Tenant shall at any time thereafter be
entitled to provide Landlord with a replacement Letter of Credit that satisfies
the requirements hereunder, at which time Landlord shall return the cash
proceeds of the original Letter of Credit drawn by Landlord.

4.2 Application of Security. If Tenant commits an Event of Default under this
Lease, Landlord may, without prejudice to any other remedy Landlord has, apply
all or a part of the Security Deposit to: (i) any Rent or other sum in default;
(ii) any amount that Landlord may spend in exercising Landlord’s rights under
this Lease or otherwise by reason of the Event of Default: and/or (iii) any
expense, loss or damage that Landlord may suffer because of Tenant’s default,
including costs and reasonable attorneys’ fees incurred by Landlord to recover
possession of the Premises following an Event of Default. In the event Landlord
so applies all or a part of the Security Deposit, Tenant shall pay to Landlord
on demand an amount sufficient to

 

9



--------------------------------------------------------------------------------

replenish the Security Deposit to the full amount thereof, and Tenant’s failure
to do so within five (5) Business Days after receipt of such demand from
Landlord shall constitute an Event of Default.

4.3 Transfer. If Landlord disposes of its interest in the Building, Landlord may
deliver or credit the Security Deposit to Landlord’s successor-in-interest, and
Landlord thereupon shall be relieved of further responsibility with respect to
the Security Deposit. Upon a sale or other transfer of the Property or the
Building, or any financing of Landlord’s interest therein, Landlord shall have
the right to transfer the Security Deposit to its transferee or lender. With
respect to the Letter of Credit, within five (5) days after notice of such
transfer or financing, Tenant, at its sole cost, shall arrange for the transfer
of the Letter of Credit to the new landlord or the lender, as designated by
Landlord in the foregoing notice or have the Letter of Credit reissued in the
name of the new landlord or the lender. Following any such transfer of the
Security Deposit and the written assumption of this Lease by the transferee,
Tenant shall look solely to the new landlord or lender for the return of such
cash Security Deposit or Letter of Credit and the provisions hereof shall apply
to every transfer or assignment made of the Security Deposit to a new landlord.

4.4 Reduction in the Amount of the Letter of Credit. Following each Reduction
Date (as hereinafter defined), provided that both (A) no Event of Default has
occurred and is continuing as of the date that is five (5) business days prior
to each Reduction Date and (B) no Event of Default in the payment of Monthly
Base Rent or Additional Rent described in Paragraph 15.1(a) hereof has occurred
on three (3) or more occasions during the portion of the Term preceding such
Reduction Date, then, for each such Reduction Date until the amount of the
Security Deposit has been reduced to the Reduction Limit (as hereinafter
defined), the Security Deposit shall be reduced effective as of the Reduction
Date by the Reduction Increment (as hereinafter defined). Promptly following any
such Reduction Date, Landlord shall deliver to Tenant written notice confirming
such permitted reduction in the amount of the Security Deposit, and, upon
receipt of such notice, Tenant shall be authorized to deliver a substitute or
amended Letter of Credit to Landlord satisfying the requirements set forth in
Paragraph 4 and in an amount equal to the Security Deposit as reduced by such
Reduction Increment and Landlord shall exchange the prior Letter of Credit for
the substitute Letter of Credit in cooperation with the Issuing Bank. For the
purposes of this Paragraph 4 “Reduction Date” shall mean the first (1st), second
(2nd) and third (3rd) anniversary of the Commencement Date. The term “Reduction
Increment” shall mean an amount equal to twenty-five percent (25%) of the
initial amount of the Letter of Credit. The term “Reduction Limit” shall mean an
amount equal to no less than twenty-five percent (25%) of the amount of the
Letter of Credit required on the Lease Date.

4.5 Waiver. Nothing in this Paragraph 4 shall be construed to limit the amount
of damages recoverable by Landlord or any other remedy to the amount of the
Security Deposit. Further, nothing herein shall be construed to require Landlord
to accept any portion of the Security Deposit in the form of cash (i.e., as
opposed to a Letter of Credit), and Landlord shall have the right, at any time,
to require Tenant to convert any cash Security Deposit held by Landlord to a
Letter of Credit meeting the requirements set forth herein. Tenant waives the
provisions of California Civil Code Section 1950.7, and all other provisions of
law now in force or that become in force after the date of execution of this
Lease, to the extent the same provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy

 

10



--------------------------------------------------------------------------------

defaults in the payment of Rent, to repair damage caused by Tenant, or to clean
the Premises. Landlord and Tenant agree that Landlord may, in addition, claim
those sums reasonably necessary to compensate Landlord for any foreseeable or
unforeseeable loss or damage caused by the act or omission of Tenant. Tenant may
not assign or encumber the Security Deposit, and any attempt to do so shall be
void and, in all events, not binding upon Landlord.

5. USE AND COMPLIANCE WITH LAWS.

5.1 Use. The Premises shall be used and occupied only for general office,
administration, research and development and other legal uses not expressly
prohibited herein, and for no other use or purpose. Landlord shall deliver the
Building to Tenant on the Premises Delivery Date in compliance with all Laws,
including without limitation the Americans with Disabilities Act and all
Environmental Requirements (as defined in Paragraph 5.2(a)(2), below), and
Landlord hereby represents and warrants that, as of the Lease Date, Landlord has
not received any written notice of noncompliance with respect to the Property.
At its sole expense, Landlord shall correct any noncompliance noted by Tenant in
writing during the period of one (1) year after the Premises Delivery Date (the
“Warranty Period”). After the expiration of the Warranty Period, Tenant, at its
sole expense, shall comply with all present and future Laws relating to the
condition, use or occupancy of the Premises (and shall discharge its obligations
under Paragraph 7.1 in compliance with all Laws and shall make any repairs,
alterations or improvements as required to comply with all such Laws), and shall
observe the “Rules and Regulations” (as defined in Paragraph 28). The term
“Laws,” as used in this Lease, means all statutes, ordinances, codes, rules,
regulations, requirements, licenses, permits, certificates, judgments, decrees,
orders or directives of any federal, state, county or local governmental or
quasi-governmental authority, agency, department, board panel or court now in
force or which may hereafter be in force, as same may be amended. Tenant shall
not do, bring, keep or sell anything in or about the Premises that is prohibited
by, or that will cause a cancellation of, any insurance policy covering the
Property or any part thereof. Tenant shall not permit the Premises to be
occupied or used in any manner that will constitute waste or a nuisance, or
disturb any occupant of property adjacent to the Property. Without limiting the
foregoing, the Premises shall not be used for educational activities (other than
Tenant’s internal training sessions), practice of medicine or any of the healing
arts, providing social services, for any governmental use (including embassy or
consulate use), or for a personnel agency, studios for radio, television or
other media, travel agency or reservation center operations or uses for any
church or manufacturing use. Tenant shall not, without the prior consent of
Landlord, (i) bring onto the Property anything that may cause substantial noise,
odor or vibration, overload the floors in the Building or any of the Building
Systems, or jeopardize the structural integrity of the Building or any part
thereof; or (ii) connect to any electrical circuit in the Building any equipment
or other load with aggregate electrical power requirements in excess of 80% of
the rated capacity of the circuit. The term “Building Systems,” as used in this
Lease, means the heating, ventilating and air-conditioning (“HVAC”), mechanical,
elevator, plumbing and sewer, electrical, fire protection, life safety, security
and other systems in the Building and all components thereof. Notwithstanding
anything to the contrary in this Lease, Tenant shall not be required to comply
with or cause the Premises to comply with any Laws or insurance requirements
requiring the construction of alterations unless such compliance is necessitated
solely due to Tenant’s particular use of the Premises or any alterations
performed by Tenant after completion of the Tenant Improvements.

 

11



--------------------------------------------------------------------------------

5.2 Hazardous Materials.

(a) Definitions.

(1) “Hazardous Materials” shall mean any substance, material or waste (A) that
now or in the future is regulated or governed by, requires investigation or
remediation under, or is defined as a hazardous waste, hazardous substance,
hazardous material, pollutant or contaminant under any Laws, including the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., and Sections 25117 and 25316 of the California Health and Safety Code, or
(B) that is toxic, explosive, corrosive, flammable, radioactive, carcinogenic,
dangerous or otherwise hazardous, including gasoline, diesel fuel, petroleum
hydrocarbons, polychlorinated biphenyls (PCBs), asbestos, radon and urea
formaldehyde foam insulation.

(2) “Environmental Requirements” shall mean all present and future Laws and
other requirements of any kind applicable to Hazardous Materials.

(3) “Handled by Tenant” and “Handling by Tenant” shall mean and refer to any
installation, handling, generation, storage, use, disposal, discharge, release,
abatement, removal, transportation, or any other activity of any type by Tenant
or its agents, employees, contractors, licensees, assignees, sublessees,
transferees or representatives (collectively, “Representatives”) or its guests,
customers, invitees, or visitors (collectively, “Visitors”), at or about the
Premises and/or the Property in connection with or involving Hazardous
Materials.

(4) “Environmental Losses” shall mean all costs and expenses of any kind
(including attorneys’ fees), damages, including foreseeable and unforeseeable
consequential damages, fines and penalties incurred in connection with any
violation of and/or compliance with Environmental Requirements and all losses of
any kind attributable to the diminution of value, loss of use or adverse effects
on marketability or use of any portion of the Property.

(b) Tenant’s Covenants. No Hazardous Materials shall be Handled by Tenant at or
about the Premises or Property without Landlord’s prior written consent, which
consent may be granted, denied, or conditioned upon compliance with Landlord’s
requirements, all in Landlord’s absolute discretion. Notwithstanding the
foregoing, normal quantities and use of those products containing small amounts
of Hazardous Materials customarily used in the conduct of general office
activities, such as copier fluids and cleaning supplies (“Permitted Hazardous
Materials”), may be used and stored at the Premises without Landlord’s prior
written consent, provided that Tenant’s activities at or about the Premises and
Property and the Handling by Tenant of all such products and the Hazardous
Materials therein shall comply at all times with all Environmental Requirements.
At the expiration or termination of the Lease, Tenant shall promptly remove from
the Property all Hazardous Materials Handled by Tenant at the Property. Tenant
shall keep Landlord fully and promptly informed of all Handling by Tenant of
Hazardous Materials other than Permitted Hazardous Materials. Tenant shall be
responsible and liable for the compliance with all of the provisions of this
Paragraph by all of Tenant’s agents, employees and contractors (“Tenant’s
Representatives”) and Tenant’s visitors, clients, guests and invitees (“Tenant’s
Visitors”), and all of Tenant’s obligations under this Paragraph (including its
indemnification obligations under paragraph (e) below) shall survive the
expiration or earlier termination of this Lease.

 

12



--------------------------------------------------------------------------------

(c) Compliance. Tenant shall at Tenant’s expense promptly take all actions
required by any governmental agency or entity in connection with or as a result
of the Handling by Tenant of Hazardous Materials at or about the Property,
including inspection, monitoring and testing, performing all cleanup, removal
and remediation work required with respect to those Hazardous Materials,
complying with all closure requirements and post-closure monitoring, and filing
all required reports or plans. All of the foregoing work and all Handling by
Tenant of all Hazardous Materials shall be performed in a good, safe and
workmanlike manner by consultants and contractors qualified and licensed to
undertake such work and in a manner that will not interfere with any other
tenant’s quiet enjoyment of the Property or Landlord’s use, operation, leasing
and sale of the Property. Tenant shall deliver to Landlord prior to delivery to
any governmental agency, or promptly after receipt from any such agency, copies
of all permits, manifests, closure or remedial action plans, notices, and all
other documents or communications relating to the Handling by Tenant of
Hazardous Materials and/or compliance with Environmental Requirements regarding
same at or about the Property. If any lien attaches to the Premises or the
Property in connection with or as a result of the Handling by Tenant of
Hazardous Materials, and Tenant does not cause the same to be released, by
payment, bonding or otherwise, within ten (10) days after the attachment
thereof, Landlord shall have the right but not the obligation to cause the same
to be released and any sums expended by Landlord (plus Landlord’s administrative
costs) in connection therewith shall be payable by Tenant on demand.

(d) Landlord’s Rights. Landlord shall have the right, but not the obligation, to
enter the Premises during normal business hours and upon one (1) day advance
written notice to Tenant (and without notice in emergencies) (i) to confirm
Tenant’s compliance with the provisions of this Paragraph 5.2, and (ii) to
perform Tenant’s obligations under this Paragraph if Tenant has failed to do so
after reasonable notice to Tenant. If Landlord reasonably believes that Tenant
has breached its obligations herein with respect to Hazardous Materials Handled
by Tenant, Landlord shall also have the right to engage qualified Hazardous
Materials consultants to inspect the Premises and review the Handling by Tenant
of Hazardous Materials, including review of all permits, reports, plans, and
other documents regarding same. If such inspection shows that Tenant has
breached its obligations herein regarding Hazardous Materials Handled by Tenant,
Tenant shall pay to Landlord on demand the costs of Landlord’s consultants’ fees
and all costs incurred by Landlord in performing Tenant’s obligations under this
Paragraph. Landlord shall use reasonable efforts to minimize any interference
with Tenant’s business caused by Landlord’s entry into the Premises, but
Landlord shall not be responsible for any interference caused thereby.

(e) Indemnification. Tenant agrees to indemnify, defend, protect and hold
harmless Landlord and its partners or members and its or their partners,
members, directors, officers, shareholders, employees and agents against and
from all Environmental Losses and all other claims, actions, losses, damages,
liabilities, costs and expenses of every kind, including reasonable attorneys’,
experts’ and consultants’ fees and costs, incurred at any time and arising from
or in connection with the Handling by Tenant of Hazardous Materials at or about
the Property or Tenant’s failure to comply in full with all Environmental
Requirements. Notwithstanding anything in this Paragraph 5.2 to the contrary,
Tenant shall not be responsible

 

13



--------------------------------------------------------------------------------

for the clean up or remediation of, and shall not be required to indemnify
Landlord against any costs or liabilities attributable to, any Hazardous
Materials places on or about the Premises (i) by third parties not related to
Tenant or Tenant’s Representatives, including, without limitation, any Hazardous
Materials existing on the Premises prior to the Commencement Date, or (ii) by
Landlord at any time. Notwithstanding anything to the contrary in this Lease,
under no circumstance shall Tenant be liable for, and Landlord shall indemnify,
defend, protect and hold harmless Tenant, its agents, contractors, stockholders,
directors, successors, representatives, and assigns from and against, all
losses, costs, claims, liabilities and damages (including attorneys’ and
consultants’ fees) arising out of any Hazardous Materials present at any time on
or about the Property, or the soil, air, improvements, groundwater or surface
water thereof attributable to any Hazardous Materials placed on or about the
Premises by Landlord.

(f) Landlord’s Representation. The Property is located in the vicinity of
various parcels of real property that have been the subject of prior
investigation, remediation and oversight by State and Federal governmental
authorities, and the Property has been the subject of investigation,
remediation, and oversight in connection with contamination by Hazardous
Materials migrating in, on and under the Property from such nearby sites. Prior
to the Lease Date, Landlord has made available to Tenant all reports, results
and other written communication to and from governmental authorities concerning
Hazardous Materials in, on or under the Property and various sites in the
vicinity of the Property which are in Landlord’s possession (collectively, the
“Reports”). Except as otherwise disclosed in the Reports, Landlord represents to
Tenant that to Landlord’s actual knowledge, as of the Lease Date and as of the
Commencement Date: (i) there have been no previous spills of Hazardous Materials
in the Building, and (ii) the Premises and the Property are in compliance with
all Environmental Requirements. The term “actual knowledge,” as used in this
Lease, means the actual knowledge of Mr. Mark Roberts as of the Lease Date,
without any investigation or any duty to investigate.

6. ALTERATIONS.

6.1 Landlord’s Consent.

(a) Tenant shall not make or permit to be made any alterations, additions,
installations or improvements within, on, to or about the Building, any part
thereof (including the roof and the Building Systems), or any other part of the
Property (singularly and collectively, “Alterations”) without the prior written
consent of Landlord in each instance. The foregoing notwithstanding, Tenant may
construct Alterations in the Building without Landlord’s prior written consent
to the extent the aggregate cost of all such Alterations constructed during any
twelve (12) month period occurring during the Term of the Lease does not exceed
$50,000.00, and provided that (i) the Alterations are to the interior of the
Building and do not affect the outside appearance of the Building, the
Alterations are nonstructural, do not cause any roof penetrations, do not impair
the structural integrity of the Building, and the Alterations do not affect the
proper functioning of the Building Systems or other utilities, systems and
services of the Building, (ii) Tenant gives Landlord written notice describing
the Alterations not less than fifteen (15) days prior to commencing the
construction thereof, and (iii) such Alterations shall otherwise be subject to
the provisions of this Lease regarding Alterations.

 

14



--------------------------------------------------------------------------------

(b) Landlord will not unreasonably withhold or delay its consent to any
Alterations, provided that all of the following conditions shall be satisfied:
(i) the Alterations are to the interior of the Building and do not affect the
outside appearance of the Building; (ii) the Alterations are nonstructural and
do not impair the structural integrity of the Building or any part thereof;
(iii) the Alterations do not affect the proper functioning of the Building
Systems or other utilities, systems and services of the Building, or materially
increase the usage thereof by Tenant; (iv) Landlord shall have approved the
final plans and specifications for the Alterations, any subsequent changes
thereto, and all contractors and subcontractors who will perform them; (v) all
costs and expenses incurred in connection with the Alterations, including the
construction and installation thereof, the preparation of the plans and
specifications therefore, and the attaining of all necessary governmental
approvals and permits, shall be paid by Tenant; and (vi) Tenant shall pay to
Landlord the costs and expenses actually incurred by Landlord in reviewing
Tenant’s plans and specifications and inspecting the Alterations to determine
whether they are being performed in accordance with the approved plans and
specifications and in compliance with Laws, including the fees of any architect
or engineer employed by Landlord for such purpose. To the extent any proposed
Alterations by Tenant affect the outside appearance of the Building, are
structural or may impair the structural integrity of the Building or any part
thereof, or may affect the proper functioning of the Building Systems or other
utilities, systems and services of the Building, or materially increase the
usage thereof by Tenant, Landlord may give or withhold its consent to such
Alterations in Landlord’s sole and absolute discretion.

(c) Not less than fifteen (15) days prior to commencement of any Alterations,
Tenant shall notify Landlord of the work commencement date so that Landlord may
post notices of nonresponsibility about the Property. All Alterations must
comply with all Laws, the terms of this Lease, and the final plans and
specifications approved by Landlord, and Tenant shall fully and promptly comply
with and observe any rules and regulations of Landlord then in force with
respect to the making of Alterations and/or imposed by Landlord in connection
with its approval of the plans and specifications for the Alterations.
Landlord’s review and approval of Tenant’s plans and specifications are solely
for Landlord’s benefit, and Landlord shall have no duty toward Tenant, nor shall
Landlord be deemed to have made any representation or warranty to Tenant, with
respect to the safety, adequacy, correctness, efficiency or compliance with Laws
of the design of the Alterations, the plans and specifications therefor, or any
other matter regarding the Alterations. Tenant shall be responsible for any
additional alterations and improvements required by Laws to be made to or in the
Building or any other part of the Property as a result of any Alterations made
by or for Tenant.

6.2 Ownership and Surrender of Alterations. Upon their installation, all
Alterations, including, but not limited to, wall covering, paneling and built-in
cabinetry, but excluding Trade Fixtures (as defined in Paragraph 6.5, below),
shall become a part of the realty and belong to Landlord and shall be
surrendered with the Property; provided, however, that Landlord reserves the
right to require Tenant to remove from the Property, at Tenant’s expense, upon
the expiration or earlier termination of the Lease, any Alterations installed by
Tenant. If Tenant so requests in writing at the time Tenant submits its plans
and specifications for the Alterations to Landlord for Landlord’s approval,
Landlord shall notify Tenant at that time whether Tenant will be required to
remove all or any portion of the Alterations from the Property upon the
expiration or earlier termination of the Lease.

 

15



--------------------------------------------------------------------------------

6.3 Liens. Tenant shall pay when due all claims for labor, materials and
services furnished by or at the request of Tenant or Tenant’s Representatives.
Tenant shall keep the Property free from all liens, security interests (with the
exception of security instruments on equipment leased by Tenant) and
encumbrances (including, without limitation, all mechanic’s liens and stop
notices) created as a result of or arising in connection with any Alterations or
any other labor, services or materials provided for or at the request of Tenant
or Tenant’s Representatives, or any other act or omission of Tenant or Tenant’s
Representatives, or persons claiming through or under them (such liens, security
interests and encumbrances singularly and collectively are herein called
“Liens”). Tenant shall not use materials in connection with the Alterations that
are subject to any Liens. Tenant shall indemnify Landlord against, and hold
Landlord harmless from: (a) all Liens; (b) the removal of all Liens and any
actions or proceedings related thereto; and (c) all claims in connection with
the foregoing. If Tenant fails to keep the Property free from Liens, then, in
addition to any other rights and remedies available to Landlord, Landlord may
take any action necessary to discharge such Liens, including payment to the
claimant on whose behalf the Lien was filed. Any sums expended by Landlord (plus
Landlord’s administrative costs) in connection with any such action shall be
payable by Tenant on demand with interest thereon from the date of expenditure
by Landlord at the Interest Rate (as defined in Paragraph 17.2). Neither
Landlord’s curative action nor the reimbursement of Landlord by Tenant shall
cure Tenant’s default in failing to keep the Property free from Liens.

6.4 Additional Requirements. Tenant shall obtain all necessary permits and
certificates for the commencement and performance of Alterations and for final
approval thereof upon completion, and shall cause the Alterations to be
performed in compliance therewith and with all applicable Laws and insurance
requirements, and in a good, first-class and workmanlike manner. Tenant, at its
expense, shall diligently cause the cancellation or discharge of all notices of
violation arising from or otherwise connected with Alterations, or any other
work, labor, services or materials done for or supplied to Tenant or Tenant’s
Representatives, or by any person claiming through or under Tenant or Tenant’s
Representatives. Alterations shall be performed so as not to cause labor
disharmony or to delay or impose any additional expense on Landlord in the
maintenance, repair or operation of the Property. Throughout the performance of
the Alterations, Tenant, at its expense, shall carry, or cause to be carried, in
addition to the insurance described in Paragraph 11, Workers’ Compensation
insurance in statutory limits and such other insurance as Landlord may
reasonably require, with insurers reasonably satisfactory to Landlord. Tenant
shall furnish Landlord with satisfactory evidence that such insurance is in
effect at or before the commencement of the Alterations and, upon request, at
reasonable intervals thereafter until completion of the Alterations. Upon
completion of any Alterations, Tenant shall deliver to Landlord, at no expense
to Landlord, a complete set of as-built plans for the Alterations.

6.5 Trade Fixtures. Subject to the provisions of Paragraph 5 and the foregoing
provisions of this Paragraph, Tenant may install, maintain, remove and replace
furnishings, equipment, movable partitions, business equipment and other trade
fixtures (“Trade Fixtures”) in the Building, provided that the Trade Fixtures do
not become an integral part of the Building. Tenant shall promptly repair any
damage to the Building caused by any installation or removal of such Trade
Fixtures. Tenant agrees and acknowledges that the Tenant Improvements do not
constitute Tenant’s “Trade Fixtures.”

 

16



--------------------------------------------------------------------------------

7. MAINTENANCE AND REPAIRS.

7.1 Tenant’s Obligations. As of the Premises Delivery Date, the portion of the
Premises consisting of Landlord’s Work shall be in good working condition and in
compliance with the Work Letter, and Landlord hereby warrants the same during
the Warranty Period and shall repair or replace, as necessary, any such
components of the Premises which are not in good working condition to the extent
Tenant provides written notice thereof to Landlord within the Warranty Period.
Except as expressly set forth in this Paragraph 7.1 and Paragraph 1.2 and
Paragraph 5.1, above, the Premises shall be delivered to, and accepted by,
Tenant in its “as is” condition with “all faults,” and, excepting any defective
components (or noncompliance with Laws) of the Premises noted by Tenant in
writing during the Warranty Period, Landlord shall have no obligation whatsoever
to alter, remodel, improve, repair, decorate or paint the Premises, the
remainder of the Property or any part thereof either prior to or during the
Term, except as expressly set forth in Paragraph 7.2, below. By taking
possession of the Premises Tenant agrees that the Premises (and the Property)
are suitable for Tenant’s purposes and in good and tenantable condition. During
the Term, Tenant, at Tenant’s expense, but under the direction of Landlord if
Landlord so elects, shall clean, keep and maintain in good order, condition and
repair (and replace, if necessary) every part of the Premises and the remainder
of the Property which is not part of Landlord’s obligation pursuant to Paragraph
7.2 of this Lease, said obligation of Tenant to include (but not be limited to)
all Building Systems (including the Building’s HVAC systems and all components
thereof (including all machinery, equipment, wires, conduits and lines), the
interior of all walls, all floors and floor coverings, ceilings (ceiling tiles
and grid), the Tenant Improvements, any Alterations installed by Tenant, fire
extinguishers, outlets and fixtures, any appliances (including dishwashers, hot
water heaters and garbage disposals), and all windows, doors, entrances, and
plate glass. Tenant shall maintain an HVAC maintenance contract with a reputable
HVAC contractor approved by Landlord in Landlord’s reasonable discretion and
shall provide Landlord copies of reports received by Tenant from the HVAC
contractor regarding the maintenance and repair of the HVAC system, and permit
Landlord to call the HVAC contractor directly in the event of an emergency.
Tenant acknowledges and agrees that it has inspected, or immediately after
taking possession of the Premises will inspect, the Property (including the
Premises) and that Tenant is not relying on any representations or warranties
made by Landlord regarding the Premises or any other part of the Property,
except as may be expressly set forth in this Lease.

7.2 Landlord’s Obligations. Subject to Paragraphs 7.1, 12 and 13, Landlord shall
maintain or cause to be maintained in good order, condition and repair, the
Common Areas of the Property (including the parking area and the landscaping on
the Property), the structural components of the Building (which structural
components include only the foundation and the structural components of all
exterior walls and the Building’s roof system), the Building’s exterior walls,
and the Building’s roof (including the roof membrane). Any costs incurred by
Landlord pursuant to this provision shall be Operating Costs (to the extent
properly included therein) and nothing contained herein shall be construed to
negate or limit Tenant’s obligation to pay Tenant’s Share of such costs.
Landlord shall be under no obligation to inspect the Property, including the
Building; and Tenant shall promptly report in writing to Landlord any condition
known to Tenant which Landlord is required to repair. As a material part of the
consideration for this Lease, Tenant hereby waives any benefits of any
applicable existing or future Law, including the provisions of California Civil
Code Sections 1932(1), 1941 and 1942, that allows a tenant to

 

17



--------------------------------------------------------------------------------

make repairs at its landlord’s expense. Notwithstanding anything to the contrary
in this Lease, Landlord shall perform and construct, and Tenant shall have no
responsibility to perform or construct, any repair, maintenance or improvements
(a) necessitated by the acts or omissions of Landlord, or its respective agents,
employees or contractors, (b) for which Landlord has a right of reimbursement
from others or (c) which could be treated as a “capital expenditure” under
generally accepted accounting principles and cost in excess of $75,000 per
occurrence. Notwithstanding the foregoing, Tenant shall pay for its share of the
repairs described in subsections (a) and (c) to the extent such costs are
properly included in Operating Costs.

8. TENANT’S TAXES. “Tenant’s Taxes” shall mean (a) all taxes, assessments,
license fees and other governmental charges or impositions levied or assessed
against or with respect to Tenant’s personal property or Trade Fixtures in the
Premises, whether any such imposition is levied directly against Tenant or
levied against Landlord or the Property, (b) all rental, excise, sales or
transaction privilege taxes arising out of this Lease (excluding, however, state
and federal personal or corporate income taxes measured by the income of
Landlord from all sources) imposed by any taxing authority upon Landlord or upon
Landlord’s receipt of, or right to receive, any rent payable by Tenant pursuant
to the terms of this Lease (“Rental Tax”), and (c) any increase in Taxes
attributable to inclusion of a value placed on Tenant’s personal property, Trade
Fixtures or Alterations. Tenant shall pay any Rental Tax to Landlord in addition
to and at the same time as Monthly Base Rent is payable under this Lease, and
shall pay all other Tenant’s Taxes before delinquency (and, at Landlord’s
request, shall furnish Landlord satisfactory evidence thereof). If Landlord pays
Tenant’s Taxes or any portion thereof, Tenant shall reimburse Landlord upon
demand for the amount of such payment, together with interest at the Interest
Rate from the date of Landlord’s payment to the date of Tenant’s reimbursement.

9. UTILITIES AND SERVICES.

9.1 Responsibility for Utilities and Services. Tenant shall be responsible for
and shall pay promptly all costs and other charges (including initial and
subsequent deposits, if any) for water, gas, electricity, telephone, refuse
pickup, sewer, janitorial service, and all other utilities, materials and
services furnished directly to or used by Tenant in, on or about the Property
during the Term, together with any taxes thereon. Tenant is hereby permitted to
have access to the Premises twenty-four hours a day, seven days a week.

9.2 Interruption of Services. In the event of an interruption in or failure or
inability to provide any services or utilities to the Premises or Building for
any reason (a “Service Failure”), such Service Failure shall not, except as set
forth below, impose upon Landlord any liability whatsoever, constitute an
eviction of Tenant, constructive or otherwise, entitle Tenant to an abatement of
rent or to terminate this Lease or otherwise release Tenant from any of Tenant’s
obligations under this Lease. Tenant hereby waives any benefits of any
applicable existing or future Law, including the provisions of California Civil
Code Section 1932(1), permitting the termination of this Lease due to such
interruption, failure or inability. Notwithstanding anything to the contrary
herein, if Tenant is prevented from using for the conduct of its business, and
does not use for the conduct of its business, the Premises for ten
(10) consecutive business days as a result of (i) of a Service Failure resulting
from the actions of Landlord and not caused by the negligence or willful
misconduct or Tenant, or its agents, employees, invitees, or otherwise due to
the occurrence of a casualty or condemnation, (ii) interference by Landlord to
Tenant’s access

 

18



--------------------------------------------------------------------------------

to the Premises not caused by the negligence or willful misconduct of Tenant,
its agents, employees or invitees or otherwise due to the occurrence of a
casualty or condemnation or (iii) the presence of Hazardous Materials in, on or
around the Building or the Premises which were not caused or introduced as a
result of Tenant Handling and which Hazardous Materials pose an imminent
material and significant health risk to occupants of the Premises as determined
by an industrial hygienist or other comparable public health professional, then
in any of the foregoing cases Tenant shall be entitled to an equitable abatement
of rent to the extent of the interference with Tenant’s use of the Premises
occasioned thereby.

10. EXCULPATION AND INDEMNIFICATION.

10.1 Tenant’s Indemnification of Landlord. Tenant shall indemnify, protect,
defend and hold harmless Landlord and its constituent partners or members and
its or their partners, members, directors, officers, shareholders, employees and
agents against and from any claims, demands, actions, liabilities, damages,
losses, costs and expenses, including reasonable attorneys’ fees (collectively,
“Claims”), arising out of or resulting from (a) the acts of Tenant or Tenant’s
Representatives or Visitors in or about the Premises or any other part of the
Property, (b) any construction or other work undertaken by Tenant on the
Premises or any other part of the Property (including any design defects), or
(c) any breach or default under this Lease by Tenant, excepting only Claims to
the extent they are caused by the willful misconduct or gross negligence of
Landlord or its authorized representatives. Notwithstanding the foregoing,
Landlord shall not be released or indemnified from, and shall indemnify, defend,
protect and hold harmless Tenant from, all losses, damages, liabilities, claims,
attorneys’ fees, costs and expenses arising from the negligence or willful
misconduct of Landlord or its agents, contractors, licensees or invitees in or
about the Premises or the Property or a breach or default under this Lease by
Landlord of Landlord’s obligations or representations under this Lease.

10.2 Damage to Tenant and Tenant’s Property. Except as expressly provided in
Section 10.1, Landlord shall not be liable to Tenant for any loss, injury or
other damage to Tenant, Tenant’s Representatives, Tenant’s Visitors or to
Tenant’s, Tenant’s Representatives’ or Tenant’s Visitors’ property in or about
the Property or any part thereof from any cause (including defects in the
Property or in any equipment in the Property; fire, explosion or other casualty;
or bursting, rupture, leakage or overflow of any plumbing or other pipes or
lines, sprinklers, tanks, drains, drinking fountains or washstands in, above, or
about the Property). Except as expressly provided in Section 10.1, Tenant hereby
waives all claims against Landlord for any such loss, injury or damage and the
cost and expense of defending against claims relating thereto, other than any
loss, injury or damage caused by Landlord’s gross negligence or willful
misconduct. Notwithstanding any other provision of this Lease to the contrary,
in no event shall Landlord be liable to Tenant for any punitive or consequential
damages or damages for loss of business by Tenant.

10.3 Survival. The rights and obligations of the parties under this Paragraph 10
shall survive the expiration or earlier termination of this Lease.

 

19



--------------------------------------------------------------------------------

11. INSURANCE.

11.1 Tenant’s Insurance.

(a) Liability Insurance. Tenant shall maintain in full force throughout the
Term, commercial general liability insurance providing coverage on an occurrence
form basis with limits of not less than Two Million Dollars ($2,000,000.00) each
occurrence for bodily injury and property damage combined, Five Million Dollars
($5,000,000.00) annual general aggregate, and Two Million Dollars
($2,000,000.00) products and completed operations per occurrence. Tenant’s
liability insurance policy or policies shall: (i) include premises and
operations liability coverage, products and completed operations liability
coverage, broad form property damage coverage including completed operations,
blanket contractual liability coverage including, to the maximum extent
possible, coverage for the indemnification obligations of Tenant under this
Lease, and personal and advertising injury coverage; (ii) provide that the
insurance company has the duty to defend all insureds under the policy;
(iii) provide that defense costs are paid in addition to and do not deplete any
of the policy limits; (iv) cover liabilities arising out of or incurred in
connection with Tenant’s use or occupancy of the Premises and the other portions
of the Property; and (v) extend coverage to cover liability for the actions of
Tenant’s Representatives and Visitors. Each policy of liability insurance
required by this Paragraph shall: (A) contain a cross liability endorsement or
separation of insureds clause; (B) provide that any waiver of subrogation rights
or release prior to a loss does not void coverage; (C) provide that it is
primary to and not contributing with, any policy of insurance carried by
Landlord covering the same loss; (D) provide that any failure to comply with the
reporting provisions shall not affect coverage provided to Landlord, its
partners, property managers and Mortgagees; and (E) name Landlord, its partners,
any property manager of the Property, and such other parties in interest as
Landlord may from time to time reasonably designate to Tenant in writing, as
additional insureds. Such additional insureds shall be provided at least the
same extent of coverage as is provided to Tenant under such policies. All
endorsements effecting such additional insured status shall be at least as broad
as additional insured endorsement form number CG 20 11 11 85 promulgated by the
Insurance Services Office. The insurance requirements set forth herein are
independent of Tenant’s indemnification and other obligations under this Lease
and shall not be construed to restrict, limit or modify such indemnification or
other obligations of Tenant under the Lease.

(b) Property Insurance. Tenant shall at all times maintain in effect with
respect to any Alterations and Tenant’s Trade Fixtures and other personal
property, commercial property insurance providing coverage, on an “all risk” or
“special form” basis ((with rental loss insurance coverage for a period of one
year), in an amount equal to at least 90% of the full replacement cost of the
covered property. Tenant may carry such insurance under a blanket policy,
provided that such policy provides coverage equivalent to a separate policy.
During the Term, the proceeds from any such policies of insurance may be used
for the repair or replacement of the Alterations, Trade Fixtures and personal
property so insured. Landlord will have no obligation to carry insurance on any
Alterations or on Tenant’s Trade Fixtures or personal property.

(c) Requirements For All Policies. Each policy of insurance required under this
Paragraph 11.1 shall: (i) be in a form, and written by an insurer, reasonably
acceptable to

 

20



--------------------------------------------------------------------------------

Landlord, (ii) be maintained at Tenant’s sole cost and expense, and
(iii) provide that Tenant shall endeavor to provide thirty (30) days’ written
notice to Landlord prior to any cancellation, non-renewal or modification of
insurance coverage. Insurance companies issuing such policies shall have rating
classifications of “A” or better and financial size category ratings of “IX” or
better according to the latest edition of the A.M. Best Key Rating Guide. All
insurance companies issuing such policies shall be admitted carriers licensed to
do business in the state where the Property is located. Tenant shall provide to
Landlord, upon request, evidence that the insurance required to be carried by
Tenant pursuant to this Paragraph, including any endorsement effecting the
additional insured status, is in full force and effect and that premiums
therefor have been paid.

(d) Updating Coverage. No limitation of Tenant’s Liability. Any limits set forth
in this Lease on the amount or type of coverage required by Tenant’s insurance
shall not limit the liability of Tenant under this Lease.

(e) Certificates of Insurance. Prior to occupancy of the Premises by Tenant,
Tenant shall furnish to Landlord a certificate of insurance reflecting that the
insurance required by this Paragraph is in force, accompanied by an endorsement
showing the required additional insureds satisfactory to Landlord in substance
and form. Not less than five (5) days after the expiration of any policy of
insurance required to be carried by Tenant hereunder, Tenant shall provide a
copy of a binder for the renewal of such insurance (or for a replacement
policy), and within five (5) business days after such expiration date Tenant
shall furnish to Landlord a certificate of insurance reflecting that the renewed
insurance (or any replacement policy) required by this Paragraph is in force,
Notwithstanding the requirements of this paragraph, Tenant shall at Landlord’s
request provide to Landlord a certified copy of each insurance policy required
to be in force at any time pursuant to the requirements of this Lease or its
Exhibits.

11.2 Landlord’s Insurance. During the Term, Landlord shall maintain in effect
insurance on the Building (including the Tenant Improvements) with responsible
insurers, on an “all risk” or “special form” basis, insuring the Building in an
amount equal to the replacement cost thereof, excluding land. Landlord may, but
shall not be obligated to, carry insurance against additional perils and/or in
greater amounts.

11.3 Mutual Waiver of Right of Recovery & Waiver of Subrogation. Notwithstanding
anything to the contrary in this Lease, Landlord and Tenant each hereby waive
any right of recovery against each other and the partners, members,
shareholders, officers, directors and authorized representatives of each other
for any loss or damage that is covered by any policy of property insurance
maintained or required to be maintained under this Lease by either party with
respect to the Premises or the Property or any operation therein, regardless of
cause, including negligence of the party benefiting from the waiver, to the
extent of the loss or damage covered thereby. If any such policy of insurance
relating to this Lease or to the Premises or the Property does not permit the
foregoing waiver or if the coverage under any such policy would be invalidated
as a result of such waiver, the party maintaining such policy shall obtain from
the insurer under such policy a waiver of all right of recovery by way of
subrogation against either party in connection with any claim, loss or damage
covered by such policy. All of Landlord’s and Tenant’s repair and indemnity
obligations under this Lease shall be subject to the wavier contained in this
paragraph.

 

21



--------------------------------------------------------------------------------

12. DAMAGE OR DESTRUCTION.

12.1 Landlord’s Duty to Repair.

(a) If all or a substantial part of the Premises are rendered untenantable or
inaccessible by damage from fire or other casualty then, unless either party is
entitled to and elects to terminate this Lease pursuant to Paragraphs 12.2 and
12.3, Landlord shall diligently proceed to repair and restore the Premises to
substantially their former condition to the extent permitted by then applicable
Laws; provided, however, in no event shall Landlord have any obligation for
repair or restoration for any of Tenant’s personal property, Trade Fixtures or
Alterations.

(b) If Landlord is required or elects to repair damage to the Premises, this
Lease shall continue in effect, but Tenant’s Monthly Base Rent shall be
equitably abated based upon the extent to which Tenant’s use of the Premises is
diminished from the date of the casualty until substantial completion of
Landlord’s repair of the affected portion of the Premises as required under this
Lease. In no event shall Landlord be liable to Tenant by reason of any injury to
or interference with Tenant’s business or property arising from fire or other
casualty or by reason of any repairs to any part of the Property necessitated by
such casualty.

12.2 Landlord’s Right to Terminate. Landlord may elect to terminate this Lease
following damage by fire or other casualty under the following circumstances:

(a) If in Landlord’s reasonable judgment the Premises cannot be substantially
repaired and restored under applicable Laws within one (1) year from the date of
the casualty;

(b) If adequate insurance proceeds are not for any reason, including the
casualty not being a casualty for which Landlord is required to maintain
insurance pursuant to Paragraph 11.2 or a decision made by any Mortgagee (as
defined in Paragraph 21.2), made available to Landlord from Landlord’s insurance
policies (and/or from Landlord’s funds made available for such purpose, in
Landlord’s sole and absolute discretion) to cover the entire cost of the
required repairs; provided, however, that Landlord shall not have the right to
terminate this Lease pursuant to this subparagraph (b) if either (x) the
shortfall in insurance proceeds is less than five percent (5%) of the
replacement cost of the Building or (y) Tenant elects to fund any shortfall in
insurance proceeds greater than or equal to ten percent (10%) of the replacement
cost of the Building; or

(c) If the fire or other casualty occurs during the last one (1) year of the
Term.

If any of the circumstances described in subparagraphs (a), (b), or (c) of this
Paragraph 12.2 occur or arise, Landlord shall give Tenant notice within ninety
(90) days after the date of the casualty, specifying whether Landlord elects to
terminate this Lease as provided above and, if not, Landlord’s estimate of the
time required to complete Landlord’s repair obligations under this Lease. If
Landlord elects to terminate this Lease, the Lease shall terminate fifteen
(15) days after the date Tenant receives notice of Landlord’s election.

12.3 Tenant’s Right to Terminate. If all or a substantial part of the Building
is rendered untenantable or inaccessible by damage from fire or other casualty,
and Landlord does

 

22



--------------------------------------------------------------------------------

not elect to terminate this Lease as provided above, then Tenant may elect to
terminate this Lease if either (x) Landlord’s estimate of the time required to
complete Landlord’s repair obligations under this Lease is greater than two
hundred seventy (270) days from the date of the casualty or (y) Landlord fails
to complete such restoration within one (1) year, in which event Tenant can
terminate this Lease by giving Landlord notice of Tenant’s election to
terminate. If Tenant elects to terminate this Lease, the Lease shall terminate
fifteen (15) days after the date Landlord receives notice of Tenant’s election.

12.4 Waiver. Landlord and Tenant each hereby waive the provisions of California
Civil Code Sections 1932(2), 1933(4) and any other applicable existing or future
Law permitting the termination of a lease agreement in the event of damage or
destruction under any circumstances other than as provided in Paragraphs 12.2
and 12.3.

13. CONDEMNATION.

13.1 Definitions.

(a) “Award” shall mean all compensation, sums, or anything of value awarded,
paid or received on a total or partial Condemnation.

(b) “Condemnation” shall mean (i) a permanent taking (or a temporary taking for
a period extending beyond the end of the Term) pursuant to the exercise of the
power of condemnation or eminent domain by any public or quasi-public authority,
private corporation or individual having such power (“Condemnor”), whether by
legal proceedings or otherwise, or (ii) a voluntary sale or transfer by Landlord
to any such authority, either under threat of condemnation or while legal
proceedings for condemnation are pending.

(c) “Date of Condemnation” shall mean the earlier of the date that title to the
property taken is vested in the Condemnor or the date the Condemnor has the
right to possession of the property being condemned.

13.2 Effect on Lease.

(a) If the Premises are totally taken by Condemnation, this Lease shall
terminate as of the Date of Condemnation. If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect; provided,
however, that if more than twenty-five percent (25%) of the floor area or more
than fifty percent (50%) of Tenant’s parking spaces of the Premises is taken and
the portion of the Premises remaining after the Condemnation will be unsuitable
for Tenant’s continued use, then upon notice to Landlord within thirty (30) days
after Landlord notifies Tenant of the Condemnation, Tenant may terminate this
Lease effective as of the Date of Condemnation.

(b) If forty percent (40%) or more of the parcel of land on which the Building
is situated is taken by Condemnation, then upon notice to Landlord within thirty
(30) days after Landlord notifies Tenant of the Condemnation, Tenant may
terminate this Lease effective as of the Date of Condemnation.

 

23



--------------------------------------------------------------------------------

13.3 Restoration. If this Lease is not terminated as provided in Paragraph 13.2,
Landlord, without being required to spend more than it collects as an award,
shall, subject to the provisions of any mortgage, diligently proceed to repair
and restore the Premises and/or the Property not so taken to substantially their
former condition (to the extent permitted by then applicable Laws). In no event
shall Landlord have any obligation to repair or replace any of Tenant’s personal
property, Trade Fixtures, or Alterations.

13.4 Abatement and Reduction of Rent. If any portion of the Premises is taken in
a Condemnation or is rendered permanently untenantable by repairs necessitated
by the Condemnation, and this Lease is not terminated, the Monthly Base Rent
payable under this Lease shall be proportionally reduced as of the Date of
Condemnation based upon the percentage of rentable square feet in the Premises
so taken or rendered permanently untenantable. In addition, if this Lease
remains in effect following a Condemnation and Landlord proceeds to repair and
restore the Premises, the Monthly Base Rent payable under this Lease shall be
abated with regard to any portion of the Premises that Tenant is prevented from
occupying during the period of such repair or restoration. In no event shall
Landlord be liable to Tenant by reason of any injury to or interference with
Tenant’s business or property arising from Condemnation or by reason of any
repairs to any part of the Property necessitated by Condemnation.

13.5 Awards. Any Award made shall be paid to Landlord, and Tenant hereby assigns
to Landlord, and waives all interest in or claim to, any such Award, including
any claim for the value of the unexpired Term; provided, however, that Tenant
shall be entitled to prosecute a separate claim for a separately designated
Award for relocation expenses, loss of goodwill, the interruption of or damage
to Tenant’s business, the unamortized value of any improvements to the Premises
made at Tenant’s expense and compensation for Tenant’s personal property or
Trade Fixtures provided any such award is in addition to, and does not result in
a reduction of, the award made to Landlord.

13.6 Waiver. Landlord and Tenant each hereby waive the provisions of California
Code of Civil Procedure Section 1265.130 and any other applicable existing or
future Law allowing either party to petition for a termination of this Lease
upon a partial taking of the Premises and/or the Property.

14. ASSIGNMENT AND SUBLETTING.

14.1 Landlord’s Consent Required. Tenant shall not assign this Lease or any
interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer”), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Paragraph 14)
shall not be unreasonably withheld. Notwithstanding anything to the contrary in
this Paragraph 14.1, Tenant shall have the right to Transfer this Lease without
first obtaining Landlord’s consent (each, a “Permitted Transfer”) if such
Transfer is the result of a merger or consolidation with Tenant or a sale of all
or substantially all of Tenant’s assets or is to an entity controlling,
controlled by or under common control with Tenant (each, an “Affiliate”),
provided that (1) no Event of Default is then occurring under this Lease, and
(2) Tenant shall give Landlord no less than ten (10) days prior written notice
of any such transaction, which notice shall include financial information

 

24



--------------------------------------------------------------------------------

reasonably requested by Landlord (unless such notice is prohibited by
confidentiality requirements in the underlying Permitted Transfer, in which
event Tenant shall provide such notice within three (3) days after the
Transfer). Notwithstanding any provision in this Lease to the contrary, Tenant
shall not mortgage, pledge, hypothecate or otherwise encumber this Lease or all
or any part of Tenant’s interest under this Lease. Notwithstanding anything to
the contrary herein, a sale, transfer, issuance or other encumbrance of Tenant’s
capital stock shall not be deemed an assignment, subletting or any other
Transfer of this Lease or the Premises, and Paragraphs 14.2, 14.3, 14.5, 14.6
and 14.7 herein shall not apply to any Permitted Transfer.

14.2 Reasonable Consent.

(a) Prior to any proposed Transfer, Tenant shall submit in writing to Landlord,
not less than thirty (30) days prior to the proposed effective date of the
Transfer, (i) the name and legal composition of the proposed assignee,
subtenant, user or other transferee (each a “Proposed Transferee”); (ii) the
nature of the business proposed to be carried on in the Premises; (iii) a
current balance sheet, income statements for the last two years (or, if the
Proposed Transferee has been in business for less than two years, for such
lesser period of time as the Proposed Transferee has been in business) and such
other reasonable financial and other information concerning the Proposed
Transferee as Landlord may request; and (iv) a copy of the proposed assignment,
sublease or other agreement governing the proposed Transfer. Within fifteen
(15) Business Days after Landlord receives all such information it shall notify
Tenant whether it approves or disapproves such Transfer or if it elects to
proceed under Paragraph 14.7.

(b) Tenant acknowledges and agrees that, among other circumstances for which
Landlord could reasonably withhold consent to a proposed Transfer, it shall be
reasonable for Landlord to withhold consent where (i) the Proposed Transferee
does not intend itself to occupy the entire portion of the Premises assigned or
sublet, (ii) Landlord reasonably disapproves of the Proposed Transferee’s
business operating ability or history, reputation or creditworthiness or the
character of the business to be conducted by the Proposed Transferee at the
Premises, (ii) the Proposed Transferee intends to use the Premises assigned or
sublet for purposes other than the permitted use set forth in Paragraph 5.1,
(iii) the Proposed Transferee is a governmental agency, (iv) at the time Tenant
requests Landlord’s consent Tenant is in default under this Lease beyond any
applicable notice or cure period, or (v) Landlord determines that the proposed
Transfer would have the effect of decreasing the value of the Building or
increasing the expenses payable by Landlord for maintaining and repairing the
portions of the Property Landlord maintains and repairs under this Lease at
Landlord’s expense.

14.3 Excess Consideration. If Landlord consents to the Transfer, Tenant shall
pay to Landlord as additional rent, as and when received by Tenant, fifty
percent (50%) of any Bonus Rent (as hereinafter defined) paid by or on behalf of
any transferee (the “Transferee”) for or in connection with the Transfer. The
term “Bonus Rent,” as used herein, means any and all rent and other
consideration, whether denominated rent or otherwise attributable to the
Transfer, and paid by or on behalf of the Transferee under the terms of the
Transfer or any collateral agreement in excess of the Monthly Base Rent and
Additional Rent payable hereunder, less the reasonable cost of any improvements
paid for by Tenant or installed by the Tenant, at its expense, in the Premises
pursuant to the Transfer for the specific subtenant or assignee (and approved by
Landlord) and the unamortized costs of the Tenant Improvements and reasonable
leasing

 

25



--------------------------------------------------------------------------------

commissions and attorneys’ fees actually paid by the Tenant in connection with
the Transfer, without deduction for carrying costs due to vacancy or otherwise.
At Landlord’s option, upon written notice to the Transferee, Landlord may
require the Transferee to pay all or any portion of Landlord’s share of the
Bonus Rent directly to Landlord; provided, however, that Landlord’s acceptance
or collection of Landlord’s Share of the Bonus Rent will not be deemed to be a
consent to any Transfer or a cure of any default under this Paragraph 14 or any
other provisions of this Lease. In the case of a sublease, the Bonus Rent shall
be determined by comparing the rent and/or other consideration paid under the
sublease to the portion of the Monthly Base Rent and Additional Rent allocable
to the subleased portion of the Premises (and the portion of the Monthly Base
Rent and Additional Rent allocable to the subleased portion of the Premises
shall be determined by multiplying the Monthly Base Rent and Additional Rent by
a fraction, the numerator of which is the rentable square footage of the
subleased portion of the Premises and the denominator of which is the rentable
square footage of the Premises).

14.4 No Release of Tenant. No Transfer, including, without limitation, a
Permitted Transfer, shall relieve Tenant of any obligation to be performed by
Tenant under this Lease, whether accruing before or after such Transfer or
Permitted Transfer, as the case may be. The consent by Landlord to any Transfer
shall not relieve Tenant or any Transferee from the obligation to obtain
Landlord’s express prior written consent to any subsequent Transfer by Tenant or
any Transferee. The acceptance of rent by Landlord from any other person
(whether or not such person is an occupant of the Premises) shall not be deemed
to be a waiver by Landlord of any provision of this Lease or to be a consent to
any Transfer.

14.5 Expenses and Attorneys’ Fees. Tenant shall pay to Landlord on demand all
reasonable costs and expenses (including reasonable attorneys’ fees), not to
exceed $5,500, incurred by Landlord in connection with reviewing any proposed
Transfer (including any request for consent to, or any waiver of, Landlord’s
rights in connection with, any security interest in any of Tenant’s property at
the Premises.

14.6 Effectiveness of Transfer. Prior to the date on which any Transfer becomes
effective, Tenant shall deliver to Landlord a counterpart of the fully executed
Transfer document and Landlord’s standard form of Consent to Assignment or
Consent to Sublease executed by Tenant and the Transferee in which each of
Tenant and the Transferee confirms its obligations pursuant to this Lease.
Failure or refusal of a Transferee to execute any such instrument shall not
release or discharge the Transferee from any liability. The voluntary,
involuntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and any such surrender or
cancellation shall, at the option of Landlord, either terminate all or any
existing subleases or operate as an assignment to Landlord of any or all of such
subleases.

14.7 Landlord’s Right to Space. Notwithstanding any of the provisions of this
Paragraph 14 to the contrary, if Tenant notifies Landlord that it desires to
enter into a Transfer which is either an assignment of this Lease or a sublease
of all or substantially all of the square footage of the Premises for all or
substantially all of the remaining term of this Lease, Landlord may elect to
terminate this Lease. In such event, this Lease will terminate on the date the
Transfer was proposed to be effective. Landlord may lease any space as to which
the Lease is terminated as provided herein to any party on such terms as
Landlord, in its discretion, determines, including the Proposed Transferee
identified by Tenant.

 

26



--------------------------------------------------------------------------------

14.8 Assignment of Sublease Rents. Tenant hereby absolutely and irrevocably
assigns to Landlord any and all rights to receive rent and other consideration
from any sublease and agrees that Landlord, as assignee or as attorney-in-fact
for Tenant for purposes hereof, or a receiver for Tenant appointed on Landlord’s
application may (but shall not be obligated to) collect such rents and other
consideration and apply the same toward Tenant’s obligations to Landlord under
this Lease; provided, however, that Landlord grants to Tenant at all times prior
to the occurrence of any Event of Default by Tenant a revocable license to
collect such rents, which license shall automatically and without notice be and
be deemed to have been revoked and terminated immediately upon, but only until
Tenant completes the cure of, any Event of Default (it being agreed that upon
completion of such cure the license shall be reinstated on, and subject to, the
provisions of this Paragraph 14.8).

14.9 Additional Requirements. Any Transfer shall be null and void unless it
complies with this Lease and: (i) in the case of an assignment, provides that
the assignee assumes all of Tenant’s obligations under this Lease and agrees to
be bound by all of the terms of this Lease; and (ii) in the case of a sublease,
provides that (a) it is subject and subordinate to this Lease, (b) if there is
any conflict or inconsistency between the sublease and this Lease, this Lease
will prevail, (c) Landlord may enforce all the provisions of the sublease,
including the collection of rent, (d) the sublease may not be modified without
Landlord’s prior written consent and that any modification without such consent
shall be null and void, (e) if this Lease is terminated or Landlord reenters or
repossesses the Premises, Landlord may, at its option, take over all of Tenant’s
right, title and interest as sublessor and, at Landlord’s option, the subtenant
shall attorn to Landlord, but Landlord shall not be (x) liable for any previous
act or omission of Tenant under the sublease, (y) subject to any existing
defense or offset against Tenant, or (z) bound by any previous modification of
the sublease made without Landlord’s prior written consent or by any prepayment
of more than one (1) month’s rent. The provisions of this Section shall not
apply to Permitted Transfers (other than Transfers to Affiliates).

15. DEFAULT AND REMEDIES.

15.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” by Tenant:

(a) Tenant fails to make any payment of rent (including, without limitation,
Monthly Base Rent and Additional Rent) within five (5) days after Tenant’s
receipt of written notice that such payment is past due.

(b) Tenant abandons the Premises for more than thirty (30) days.

(c) Tenant fails timely to deliver any subordination document, estoppel
certificate or financial statement requested by Landlord within the applicable
time period specified in Paragraphs 21 and 22.

(d) Tenant violates the restrictions on Transfer set forth in Paragraph 14,
provided such violation continues more than ten (10) days after notice thereof
from Landlord.

 

27



--------------------------------------------------------------------------------

(e) Tenant ceases doing business as a going concern; makes an assignment for the
benefit of creditors; is adjudicated an insolvent, files a petition (or files an
answer admitting the material allegations of a petition) seeking relief under
any state or federal bankruptcy or other statute, law or regulation affecting
creditors’ rights; all or substantially all of Tenant’s assets are subject to
judicial seizure or attachment and are not released within 30 days, or Tenant
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for Tenant or for all or any substantial part of Tenant’s assets.

(f) Tenant fails, within sixty (60) days after the commencement of any
proceedings against Tenant seeking relief under any state or federal bankruptcy
or other statute, law or regulation affecting creditors’ rights, to have such
proceedings dismissed, or Tenant fails, within thirty (30) days after an
appointment, without Tenant’s consent or acquiescence, of any trustee, receiver
or liquidator for Tenant or for all or any substantial part of Tenant’s assets,
to have such appointment vacated.

(g) Tenant fails to perform or comply with any provision of this Lease other
than those described in (a) through (f) above, and does not fully cure such
failure within thirty (30) days after notice to Tenant or, if such failure
cannot reasonably be cured within such thirty (30)-day period, Tenant fails
within such thirty (30)-day period to commence, and thereafter to diligently
proceed with all actions necessary to cure such failure as soon as reasonably
possible and in all events within one hundred twenty (120) days of such notice.

(h) Tenant fails to perform its obligations under Paragraph 4 of this Lease with
regard to delivering or replenishing the Security Deposit.

15.2 Remedies. Upon the occurrence of an Event of Default, Landlord shall have
the following remedies, which shall not be exclusive but shall be cumulative and
shall be in addition to any other remedies now or hereafter allowed by law:

(a) Landlord may terminate this Lease and Tenant’s right to possession of the
Premises at any time by written notice to Tenant. Tenant acknowledges that in
the absence of such written notice from Landlord, no other act of Landlord,
including reentry into the Premises, efforts to relet the Premises, storage of
Tenant’s personal property and Trade Fixtures, acceptance of keys to the
Premises from Tenant or exercise of any other rights and remedies under this
Paragraph, shall constitute an acceptance of Tenant’s surrender of the Premises
or constitute a termination of this Lease or of Tenant’s right to possession of
the Premises. Upon such termination in writing of this Lease and of Tenant’s
right to possession of the Premises, as herein provided, this Lease shall
terminate and Landlord shall be entitled to recover the following damages from
Tenant: (i) the worth at the time of the award of the unpaid Monthly Base Rent
and Additional Rent which had been earned or was payable at the time of
termination; (ii) the worth at the time of the award of the amount by which the
unpaid Monthly Base Rent and Additional Rent which would have been earned or
payable after termination until the time of the award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; (iii) the
worth at the time of the award of the amount by which the unpaid Monthly Base
Rent and Additional Rent which would have been paid for the balance of the Term
after the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided; and (iv) any other amount necessary
to compensate Landlord for all

 

28



--------------------------------------------------------------------------------

detriment proximately caused by Tenant’s failure to perform its obligations
under the Lease or which in the ordinary course of things would be likely to
result therefrom, including (to the extent reasonably proportionate to the
remaining Term of this Lease) any reasonable costs or expenses incurred by
Landlord in maintaining or preserving the Premises and the rest of the Property
after such default, the cost of recovering possession of the Premises,
reasonable expenses of reletting, including necessary renovation or alteration
of the Premises, Landlord’s reasonable attorneys’ fees and costs incurred in
connection therewith, and any real estate commissions paid or payable. As used
in subparts (i) and (ii) above, the “worth at the time of the award” is computed
by allowing interest on unpaid amounts at the Interest Rate (as defined in
Paragraph 17.2). As used in subpart (iii) above, the “worth at the time of the
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award, plus one percent
(1%).

(b) Landlord shall have the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).

(c) Landlord may, but shall not be obligated to, cure the Event of Default at
Tenant’s expense. If Landlord pays any sum or incurs any expense in curing the
Event of Default, Tenant shall reimburse Landlord upon demand for the amount of
such payment or expense with interest at the Interest Rate from the date the sum
is paid or the expense is incurred until Landlord is reimbursed by Tenant.

(d) If this Lease has been terminated and Tenant fails to surrender the Premises
in the required condition within thirty (30) days after such termination,
Landlord may remove all of Tenant’s property from the Premises, and such
property may be stored by Landlord in a public warehouse or elsewhere at the
sole cost and for the account of Tenant. Any proceeds realized by Landlord on
the disposal of any such property in accordance with law shall be applied first
to offset all expenses of storage and sale, then credited against Tenant’s
outstanding obligations to Landlord under this Lease, and any balance remaining
after satisfaction of all obligations of Tenant under this Lease shall be
delivered to Tenant.

16. NOTICE REQUIREMENTS. When this Lease requires service of a notice, that
notice shall replace rather than supplement any equivalent or similar statutory
notice, including any notices required by Code of Civil Procedure Section 1161
or any similar or successor statute. When a statute requires service of a notice
in a particular manner, service of that notice (or a similar notice required by
this Lease) in the manner required by Paragraph 23 shall replace and satisfy
statutory service-of-notice procedures, including those required by Code of
Civil Procedure Section 1162 or any similar or successor statute.

17. LATE CHARGE AND INTEREST.

17.1 Late Charge. Tenant acknowledges that late payment of rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. These costs include processing
and accounting charges, and late charges which may be imposed on Landlord by the
terms of any ground leases and/or mortgages.

 

29



--------------------------------------------------------------------------------

Accordingly, if any payment of rent is not received by Landlord within five
(5) days after the date such payment is due, Tenant shall pay to Landlord on
demand as a late charge an additional amount equal to five percent (5%) of the
overdue payment. A late charge shall not be imposed more than once on any
particular installment not paid when due, but imposition of a late charge on any
payment not made when due does not eliminate or supersede late charges imposed
on other (prior) payments not made when due or preclude imposition of a late
charge on other installments or payments not made when due. Tenant agrees that
the late charge imposed by this provision is a fair and reasonable estimate of
the costs Landlord will incur by reason of the late payment by Tenant, and that
the imposition of such late charge is in addition to and not in lieu of
Landlord’s right to charge interest on unpaid amounts as provided in Paragraph
16.2, below. Notwithstanding the foregoing, before assessing a late charge the
first time in any twelve (12) month period, Landlord shall provide Tenant
written notice of the delinquency, and shall waive such late charge if Tenant
pays such delinquent amount within five (5) days thereafter.

17.2 Interest. In addition to the late charges referred to above, which are
intended to defray Landlord’s costs resulting from late payments, any payment
from Tenant to Landlord not paid when due shall at Landlord’s option bear
interest from the date due until paid to Landlord by Tenant at the rate of ten
percent (10%) per annum or the maximum rate that Landlord may charge to Tenant
under applicable Laws, whichever is less (the “Interest Rate”). Acceptance of
any late charge and/or interest shall not constitute a waiver of Tenant’s
default with respect to the overdue sum or prevent Landlord from exercising any
of its other rights and remedies under this Lease.

18. WAIVER. No provisions of this Lease shall be deemed waived by Landlord
unless such waiver is in a writing signed by Landlord. The waiver by Landlord of
any breach of any provision of this Lease shall not be deemed a waiver of such
provision or of any subsequent breach of the same or any other provision of this
Lease. No delay or omission in the exercise of any right or remedy of Landlord
upon any default by Tenant shall impair such right or remedy or be construed as
a waiver. Landlord’s acceptance of any payments of rent due under this Lease
shall not be deemed a waiver of any default by Tenant under this Lease
(including Tenant’s recurrent failure to timely pay rent) other than Tenant’s
nonpayment of the accepted sums, and no endorsement or statement on any check or
payment or in any letter or document accompanying any check or payment shall be
deemed an accord and satisfaction. Landlord’s consent to or approval of any act
by Tenant requiring Landlord’s consent or approval shall not be deemed to waive
or render unnecessary Landlord’s consent to or approval of any subsequent act by
Tenant requiring Landlord’s consent or approval.

19. ENTRY, INSPECTION AND CLOSURE. Upon one (1) business day oral or written
notice to Tenant (and without notice in emergencies), Landlord and its
authorized representatives may enter the Property and any portion thereof at all
reasonable times to: (a) determine whether the Property is in good condition,
(b) determine whether Tenant is complying with its obligations under this Lease,
(c) perform any maintenance or repair of the Building or any other portion of
the Property that Landlord has the right or obligation to perform, (d) serve,
post or keep posted any notices required or allowed under the provisions of this
Lease, (e) show the Property, including the Premises, to prospective brokers,
agents, buyers, transferees, Mortgagees or within the final twelve (12) months
of the Term, prospective tenants, or (f) do any other act or thing necessary for
the safety or preservation of the Premises or any other portion of the Property.

 

30



--------------------------------------------------------------------------------

When reasonably necessary Landlord may temporarily close entrances, doors,
corridors, elevators or other facilities in the Building without liability to
Tenant by reason of such closure, provided that Landlord shall use reasonable
efforts to ensure that such closure occurs not longer than is reasonably
necessary. Landlord shall conduct its activities under this Paragraph in a
manner that will minimize inconvenience to Tenant without incurring additional
expense to Landlord, and shall comply with Tenant’s reasonable security
measures. In no event shall Tenant be entitled to an abatement of rent on
account of any entry by Landlord, and Landlord shall not be liable in any manner
for any inconvenience, loss of business or other damage to Tenant or other
persons arising out of Landlord’s entry in the Premises or any other portion of
the Property in accordance with this Paragraph, provided that such loss or
damage in not the result of Landlord’s willful misconduct or gross negligence.
No action by Landlord pursuant to this paragraph shall constitute an eviction of
Tenant, constructive or otherwise, entitle Tenant to an abatement of rent or to
terminate this Lease or otherwise release Tenant from any of Tenant’s
obligations under this Lease.

20. SURRENDER AND HOLDING OVER.

20.1 Surrender. Upon the expiration or earlier termination of this Lease, Tenant
shall surrender the Premises to Landlord broom clean and in their condition as
of the date on which the Tenant Improvements are completed, except for normal
wear and tear, Hazardous Materials (other than those Handled by Tenant), damage
from casualty or condemnation and alterations made by Lessee with Lessor’s prior
written consent which Lessee is not required to remove as a condition to
Lessor’s approval of such alterations or improvements and damage due to
Landlord’s failure to perform its maintenance and repair obligations. “Normal
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice or by Lessee performing all of its
obligations under this Lease or any holes on the walls that have not been
patched, sanded and painted, as needed, to match the original texture of the
walls. In addition, prior to the expiration or earlier termination of this Lease
Tenant shall: (a) remove from the Property all Tenant’s personal property and
Trade Fixtures; (b) remove all Alterations that Landlord has elected to require
Tenant to remove pursuant to Paragraph 6 herein; and (c) Tenant shall repair any
damage and perform any restoration work caused by removal of any of the
foregoing items. In no event shall Tenant be required to remove the Tenant
Improvements. If such removal is not completed before the expiration or
termination of the Term, Landlord shall have the right (but no obligation) to
remove the same, and Tenant shall pay Landlord on demand for all costs of
removal and storage thereof and for the rental value of the Premises for the
period from the end of the Term through the end of the time reasonably required
for such removal. Landlord shall also have the right to retain and store all or
any portion of such property if Tenant does not pay all such costs and retrieve
the property within ten (10) days after notice from Landlord. Tenant waives all
Claims against Landlord for any damage or loss to Tenant resulting from
Landlord’s removal, storage, retention, or disposition of any such property.
Upon expiration or termination of this Lease, Tenant shall surrender all keys to
the Premises and any part thereof and shall deliver to Landlord all keys for or
make known to Landlord the combination of locks on all safes, cabinets and
vaults that may be located in the Premises. Tenant’s obligations under this
Paragraph shall survive the expiration or earlier termination of this Lease.

 

31



--------------------------------------------------------------------------------

Normal wear and tear, for purposes of this provision, shall be construed to mean
wear and tear caused to the Premises by the natural aging process that occurs in
spite of prudent application of good standards for maintenance, repair and
janitorial practices. It is not intended, nor shall it be construed to include
items of neglected or deferred maintenance which would have or should have been
attended to during the Term of the Lease if good standards had been applied to
properly maintain and keep the Premises at all times in good condition and
repair.

20.2 Holding Over. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises and/or
fails to satisfy its surrender obligations under Paragraph 20.1, above, after
the expiration or earlier termination of this Lease, Tenant’s continued
possession shall be on the basis of a tenancy at the sufferance of Landlord. In
such event, Tenant shall continue to comply with and perform all the terms and
obligations of Tenant under this Lease, except that the Monthly Base Rent during
Tenant’s holding over shall be one hundred fifty percent (150%) of the Monthly
Base Rent payable in the last full month prior to the expiration or termination
hereof. Acceptance by Landlord of rent after such expiration or termination
shall not constitute a renewal of this Lease; and nothing contained in this
provision shall be deemed to waive Landlord’s right of reentry or any other
right hereunder or at law. Tenant shall indemnify, defend and hold Landlord
harmless from and against all Claims arising or resulting directly or indirectly
from Tenant’s failure to timely surrender the Premises, including (i) any rent
payable by or any loss, cost, or damages claimed by any prospective tenant of
the Premises, and (ii) Landlord’s damages as a result of such prospective tenant
rescinding or refusing to enter into the prospective lease of the Premises by
reason of such failure to timely surrender the Premises.

21. ENCUMBRANCES.

21.1 Subordination. This Lease is expressly made subject and subordinate to any
mortgage, deed of trust, ground lease, underlying lease or like encumbrance
affecting any part of the Property or any interest of Landlord therein which is
now existing or hereafter executed or recorded (“Encumbrance”); provided,
however, that such subordination shall only be effective as to Encumbrances
created by Landlord after the Lease Date if the holder of the Encumbrance agrees
that so long as this Lease is in full force and effect and there exists no Event
of Default hereunder, the Lease shall not be terminated by reason of
foreclosure, exercise of the statutory power of sale, or receipt of a deed in
lieu of foreclosure in the case of any mortgage or deed of trust that
constitutes the Encumbrance or termination in the case of any ground lease that
constitutes the Encumbrance. Tenant shall execute and deliver to Landlord,
within ten (10) days after written request therefor by Landlord and in a form
reasonably requested by Landlord, any additional documents evidencing the
subordination of this Lease with respect to any such Encumbrance, provided that,
in any case where Tenant is entitled to the above-described nondisturbance
agreement, either prior to or concurrently with the request Tenant is provided
the required nondisturbance agreement by the holder of the Encumbrance. If the
interest of Landlord in the Property is transferred pursuant to or in lieu of
proceedings for enforcement of any Encumbrance, provided the new owner requires
Tenant to do so or Tenant is party to a nondisturbance agreement as herein
described, Tenant shall attorn to the new owner, and this Lease shall continue
in full force and effect as a direct lease between the transferee and Tenant on
the terms and conditions set forth in this Lease. Anything in this
Paragraph 20.1 to the contrary notwithstanding, if a Mortgagee so elects in
writing, this Lease shall be deemed superior

 

32



--------------------------------------------------------------------------------

to the Encumbrance held by the Mortgagee, regardless of the date of recordation
of the Encumbrance, and Tenant will execute an agreement confirming the
Mortgagee’s election on request. Notwithstanding the foregoing, within thirty
(30) days following the Lease Date, Landlord shall obtain from existing lenders
or ground lessors of the Premises, if any, a written agreement in form
reasonably satisfactory to Tenant providing for recognition of Tenant’s
interests under this Lease in the event of a foreclosure of the lender’s
security interest or termination of the ground lease.

21.2 Mortgagee Protection. Tenant agrees to give any holder of any Encumbrance
covering any part of the Property (“Mortgagee”), by registered mail, a copy of
any notice of default served upon Landlord, provided that prior to such notice
Tenant has been notified in writing (by way of notice of assignment of rents and
leases, or otherwise) of the address of such Mortgagee. If Landlord shall have
failed to cure such default within thirty (30) days from the effective date of
such notice of default, then the Mortgagee shall have an additional thirty
(30) days within which to cure such default or if such default cannot be cured
within that time, then such additional time as may be necessary to cure such
default not to exceed ninety (90) days, and this Lease shall not be terminated
so long as such remedies are being diligently pursued; provided, however, that
nothing contained in this Paragraph 21.2 shall be construed to impose any
obligation on a Mortgagee to cure such default.

22. ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.

22.1 Estoppel Certificates. Within ten (10) days after written request therefor,
Tenant shall execute and deliver to Landlord, in a form provided by or
satisfactory to Landlord, a certificate stating that this Lease is in full force
and effect, describing any amendments or modifications hereto, acknowledging
that this Lease is subordinate or prior, as the case may be, to any Encumbrance
and stating any other information Landlord may reasonably request, including the
Term, the date on which the Term expires, the Monthly Base Rent, the date to
which Rent has been paid, the amount of any security deposit, letter of credit
or prepaid rent, whether either party hereto is in default under the terms of
the Lease, and whether Landlord has completed its construction obligations
hereunder (if any). Any person or entity purchasing, acquiring an interest in or
extending financing with respect to the Property shall be entitled to rely upon
any such certificate. If Tenant fails to deliver such certificate within ten
(10) days after Landlord’s second written request therefor, Tenant shall be
liable to Landlord for any damages incurred by Landlord, including any profits
or other benefits from any sale or financing of the Property or any interest
therein which are lost or made unavailable as a result, directly or indirectly,
of Tenant’s failure or refusal to timely execute or deliver such estoppel
certificate.

22.2 Financial Statements. Within ten (10) days after written request therefor,
but not more than once a year, Tenant shall deliver to Landlord a copy of the
financial statements (including at least a year end balance sheet and a
statement of profit and loss) of Tenant (and of each guarantor, if any, of
Tenant’s obligations under this Lease) for each of the three most recently
completed years, prepared in accordance with generally accepted accounting
principles (and, if such is Tenant’s normal practice, audited by an independent
certified public accountant), all then available subsequent interim statements,
and such other financial information as may reasonably be requested by Landlord
or required by any Mortgagee. The provisions of this Section shall not apply so
long as Tenant is a publicly traded company.

 

33



--------------------------------------------------------------------------------

23. NOTICES. Any notice, demand, request, consent or approval that either party
desires or is required to give to the other party under this Lease shall be in
writing and shall be served personally, delivered by messenger or courier
service, or sent by U.S. certified mail, return receipt requested, postage
prepaid, addressed to the other party at the party’s address for notices set
forth in the Basic Lease Information. Notices shall be deemed to have been given
and be effective on the earlier of (a) receipt (or refusal of personal
delivery), or (b) one (1) day after acceptance by an independent service for
delivery, if sent by independent messenger or courier service, or (c) three
(3) days after mailing if sent by mail in accordance with this Paragraph.
Landlord may change its address for notices hereunder, effective fifteen
(15) days after notice to Tenant complying with this Paragraph. If Tenant
sublets the Premises, notices from Landlord shall be effective on the subtenant
when given to Tenant pursuant to this Paragraph.

24. ATTORNEYS’ FEES. In the event of any dispute between Landlord and Tenant in
any way related to this Lease, the non-prevailing party shall pay to the
prevailing party all reasonable attorneys’ fees and costs and expenses of any
type incurred by the prevailing party in connection with any action or
proceeding (including any appeal and the enforcement of any judgment or award),
whether or not the dispute is litigated or prosecuted to final judgment. The
“prevailing party” shall be determined based upon an assessment of which party’s
major arguments or positions taken in the action or proceeding could fairly be
said to have prevailed (whether by compromise, settlement, abandonment by the
other party of its claim or defense, final decision, after any appeals, or
otherwise) over the other party’s major arguments or positions on major disputed
issues.

25. QUIET POSSESSION. Subject to Tenant’s full and timely performance of all of
Tenant’s obligations under this Lease and subject to the terms of this Lease,
including Paragraph 21, Tenant shall have the quiet possession of the Premises
throughout the Term as against any persons or entities lawfully claiming by,
through or under Landlord.

26. SIGNS. Subject to Tenant obtaining all necessary approvals from the City of
Mountain View and subject to Landlord’s review and approval of plans and
specifications for any proposed signage (monument location to be mutually
determined by Tenant and Landlord), which approval shall not be unreasonably
withheld, Tenant shall have the exclusive right to install Tenant identification
signage on the Property’s monument sign, on the glass entry doors to the
Building and on the exterior of the Building; provided, however, that, upon
removal of such exterior Building signage, Tenant shall repair any damage to the
façade of the Building caused by such signage. Any and all letters/logos must be
glued to the copper backgrounds on each side of the existing monument sign;
there shall be no drilling into the sign. Tenant shall have no right to maintain
any Tenant identification sign in any other location in, on or about the
exterior of the Property or the Premises and shall not display or erect any
other Tenant identification sign, display or other advertising material that is
visible from the exterior of the Building. Any changes to the size, design,
color or other physical aspects of Tenant’s identification sign(s) and/or
directional signs shall be subject to the Landlord’s prior written approval,
which shall not be unreasonably withheld, and any appropriate municipal or other
governmental approvals. The cost of Tenant’s sign(s) and their installation,
maintenance and removal (including any necessary repairs to the Building or any
other part of the Property caused by such removal) shall be Tenant’s sole cost
and expense (but shall be reimbursable from the Tenant Improvement Allowance).
If Tenant fails to maintain its sign(s), or if Tenant fails to remove its
sign(s) upon

 

34



--------------------------------------------------------------------------------

the expiration or earlier termination of this Lease, Landlord may do so at
Tenant’s expense and all reasonable amounts expended by Landlord in doing so
shall be immediately payable by Tenant to Landlord as Additional Rent.

27. COMMON AREAS. Tenant shall have the right during the Term of the Lease to
the exclusive use of all areas and facilities within the boundaries of the
Property that are outside of the Building, including the surface parking area,
sidewalks, landscaped areas, pedestrian ways, driveways, service areas and
delivery facilities, trash disposal facilities, storage areas (if any), and
common utility facilities (collectively, the “Common Areas”), subject to the
Rules and Regulations and changes therein promulgated by Landlord from time to
time governing the use of the Common Areas. The Common Areas, except for the
sidewalks, are not open to the general public and Landlord reserves the right to
control and prevent access to the Common Areas by any person whose presence, in
Landlord’s opinion, would be prejudicial to the safety, reputation and interests
of the Property.

28. RULES AND REGULATIONS. Tenant shall be bound by and shall comply with the
rules and regulations attached to and made a part of this Lease as Exhibit B to
the extent those rules and regulations are not in conflict with the terms of
this Lease, as well as any reasonable modifications and/or additions thereto
hereafter adopted by Landlord upon notice to Tenant thereof (collectively, the
“Rules and Regulations”); provided, however, that no such additional or amended
rules and regulations shall materially and adversely interfere with Tenant’s
business operations in the Building or on the Property.

29. LANDLORD’S LIABILITY. The term “Landlord,” as used in this Lease, shall mean
only the owner or owners of the Property at the time in question. In the event
of any conveyance of title to the Property, then from and after the date of such
conveyance, the transferor Landlord shall be relieved of all liability with
respect to Landlord’s obligations to be performed under this Lease after the
date of such conveyance. Notwithstanding any other term or provision of this
Lease, the liability of Landlord arising out of or based upon its obligations
under this Lease is limited solely to the amount of Landlord’s interest in the
Property as the same may from time to time be encumbered, and no personal
liability shall at any time be asserted or enforceable against any other assets
of Landlord or against Landlord’s constituent partners or members or its or
their respective partners, shareholders, members, directors, officers or
managers on account of any of Landlord’s obligations or actions under or related
to this Lease.

30. CONSENTS AND APPROVALS. The review and/or approval by Landlord of any item
or matter to be reviewed or approved by Landlord under the terms of this Lease
or any Exhibits or Addenda hereto shall not impose upon Landlord any liability
for the accuracy or sufficiency of any such item or matter or the quality or
suitability of such item for its intended use. Any such review or approval is
for the sole purpose of protecting Landlord’s interest in the Property, and no
third parties, including Tenant or the Representatives and Visitors of Tenant or
any person or entity claiming by, through or under Tenant, shall have any rights
as a consequence thereof.

31. BROKERS. Landlord shall pay the fee or commission of Cornish & Carey
(“Broker”), who is also the procuring broker and is serving as an agent for
Tenant in this transaction in accordance with Landlord’s separate written
agreement with Broker. Landlord and Tenant each

 

35



--------------------------------------------------------------------------------

warrant and represent to the other that in connection with the negotiating and
making of this Lease neither party nor anyone acting on each party’s behalf has
dealt with any broker or finder who might be entitled to a fee or commission for
this Lease other than Broker. Each party shall indemnify and hold the other
harmless from any Claims asserted by any other person or entity for a fee,
commission or other compensation based upon any dealings with or statements made
by that party or its Representatives.

32. PARKING. Tenant shall have the exclusive right to use 3.3 surface parking
spaces per 1000 rentable square feet contained in the Building at no charge to
Tenant, such surface parking to be located on the Property, provided that all
parking by Tenant, Tenant’s Representatives and Tenant’s Visitors shall be in
compliance with all Rules and Regulations of Landlord, as such Rules and
Regulations may be modified from time to time. Failure to observe the Rules and
Regulations shall be an Event of Default. In addition, if Tenant, Tenant’s
Representatives or Tenant’s Visitors violate the Rules and Regulations, Landlord
shall have the right to remove any vehicles so violating the Rules and
Regulations, at Tenant’s expense, and Landlord shall not be liable for any
damage incurred in connection with such removal. All responsibility for damage
to vehicles or persons in or about the Property is assumed by the owner of the
vehicle and/or its driver. Should parking charges or surcharges of any kind be
imposed upon the parking use of the Property by a government agency, such
charges shall be included in Operating Costs.

33. ENTIRE AGREEMENT. This Lease, including the Exhibits attached hereto, all of
which Exhibits are incorporated into and made a part of this Lease by this
reference thereto, constitutes the entire agreement between Landlord and Tenant
with respect to the leasing of the Premises by Tenant, and supersedes all prior
or contemporaneous agreements, understandings, proposals and other
representations by or between Landlord and Tenant, whether written or oral, all
of which are merged herein. For clarification, the legal description, the Rules
and Regulations and the Work Letter attached hereto as Exhibits A through C,
respectively, are incorporated into and made a part of this Lease. Neither
Landlord nor Landlord’s agents have made any representations or warranties
whatsoever with respect to the Building, the Property or this Lease except as
expressly set forth herein, and no rights, easements or licenses shall be
acquired by Tenant by implication or otherwise unless expressly set forth
herein. This Lease may be amended or modified only by a written instrument
signed by Landlord and Tenant.

34. MISCELLANEOUS.

34.1 Submission of Lease. The submission of this Lease for examination does not
constitute an option for or offer to lease the Premises and this Lease shall
become effective as a binding agreement only upon execution and delivery thereof
by Landlord to Tenant.

34.2 Successors and Assigns. Subject to Paragraphs 14 and 28, this Lease shall
be binding on and shall inure to the benefit of the parties and their respective
successors, assigns and legal representatives.

34.3 Severability. The determination that any provisions hereof may be void,
invalid, illegal or unenforceable shall not impair any other provisions hereof
and all such other provisions of this Lease shall remain in full force and
effect. The unenforceability, invalidity or illegality of any provision of this
Lease under particular circumstances shall not render unenforceable, invalid or
illegal other provisions of this Lease, or the same provisions under other
circumstances.

 

36



--------------------------------------------------------------------------------

34.4 Governing Law. This Lease shall be governed by and construed and
interpreted in accordance with the laws (excluding conflicts of laws principles)
of the State of California.

34.5 Interpretation. The provisions of this Lease shall be construed in
accordance with the fair meaning of the language used and shall not be strictly
construed against either party, even if such party drafted the provision in
question. When required by the context of this Lease, the singular includes the
plural. Wherever the terms “including” or “includes” are used in this Lease,
they shall mean “including, but not limited to” the matter or matters thereafter
enumerated. The captions contained in this Lease are for purposes of convenience
only and are not to be used to interpret or construe this Lease. In any
provision of this Lease relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s Representatives Tenant’s Visitors.

34.6 Joint and Several Liability. If more than one person or entity is
identified as Tenant hereunder, the obligations of each and all of them under
this Lease shall be joint and several.

34.7 Recordation. Neither Landlord nor Tenant shall record this Lease or a
memorandum thereof.

34.8 Waiver of Jury Trial. Landlord and Tenant waive their respective rights to
trial by jury in any cause of action, claim, counterclaim or cross-complaint in
any action or proceeding brought by either Landlord or Tenant against the other
on any matter whatsoever arising out of or in any way connected with this Lease,
including the relationship of Landlord and Tenant, Tenant’s use or occupancy of
the Premises, any claim for injury or damage, and the enforcement of any remedy
under any Laws now or hereinafter in effect.

34.9 Counterparts. This Lease may be executed in multiple counterparts, each of
which shall constitute an original and all of which together shall constitute
one agreement.

35. TIME. Time is of the essence for the performance of each and every
obligation to be performed by Tenant under this Lease.

36. AUTHORITY. If Tenant is a corporation, partnership, limited liability
company or other form of business entity, Tenant warrants and represents to
Landlord that Tenant is a duly organized and validly existing entity, that
Tenant has full right and authority to enter into this Lease and that the
persons signing on behalf of Tenant are authorized to do so and have the power
to bind Tenant to this Lease. Upon request, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord confirming the foregoing
representations.

37. OPTION TO EXTEND LEASE . Provided Tenant (i) is not in default beyond any
applicable notice or cure period when Tenant exercises its option or at the
effective date of any such option period, and (ii) is not subletting more than
fifty percent (50%) of the Premises or assigned this Lease (except to a
Permitted Transferee), Tenant shall have one (1) option to extend the term of
this Lease for a period of Sixty (60) months (the “Option Period”) at a rate

 

37



--------------------------------------------------------------------------------

equal to one hundred percent (100%) of the Fair Market Rental Value (defined
below) of the Premises; provided, however, that in no event shall such rental be
less than the Monthly Base Rent in effect immediately before the expiration of
the initial Term. Such option shall be exercised by giving notice of exercise of
the option (“Option Notice”) to Landlord at least six (6) months before the
expiration of the initial Term, with time being of the essence in Tenant’s
delivery of the Option Notice. All other terms of the Lease shall remain
unchanged, and upon commencement of the Option Period, such period shall be
included within the Term of this Lease.

37.1 Fair Market Rental Value. For purposes of this Lease, the term “Fair Market
Rental Value” shall be based upon comparable space in the applicable market area
and may include increases in Monthly Base Rent over the Option Period. Fair
Market Rental Value shall be determined as follows: At least one hundred and
twenty (120) days prior to commencement of the Option Period, Landlord shall
notify Tenant of its determination of the Fair Market Rental value. Tenant shall
have thirty (30) days from the date of such notice to notify Landlord whether it
disagrees with such determination. If Tenant fails to so timely notify Landlord,
the Fair Market Rental Value shall be as established in Landlord’s notice. If
Tenant gives Landlord timely notice of its disagreement, within fifteen
(15) days of the date of such notice, Landlord and Tenant shall negotiate in
good faith to resolve the Fair Market Rental for an additional fifteen (15) day
period. If the parties have not resolved Fair Market Rental within such time,
promptly thereafter each shall specify in writing to each other the name and
address of a person to act as the appraiser or broker on its behalf. Each such
person shall be an MAI certified commercial real estate broker or appraiser with
at least five (5) years of experience with the prevailing market rents for the
area in which the Premises are located. If either party fails to timely appoint
an appraiser or broker, the determination of the timely appointed appraiser or
broker shall be final and binding.

The two appraiser/brokers shall have thirty (30) days from the day of their
respective appointments (the “Determination Period”) to make their respective
determinations and agree on the fair market rental rate. If the two
appraiser/brokers selected by the Landlord and Tenant cannot reach agreement on
the fair market rental rate, such appraisers shall within fifteen (15) days
jointly appoint an impartial third appraiser/broker with qualifications similar
to those of the first two appraiser/brokers, and the fair market rental rate
shall be established by the three appraiser/brokers in accordance with the
following procedures: The appraiser/broker selected by each party shall state in
writing his other determination of the rental rate, taking into consideration
the rental rates for comparable Class A office properties in the Mountain
View/Palo Alto area, which determination shall provide for periodic adjustments
to the base rent if such appraiser believes that such adjustments are
appropriate. The first two appraiser/brokers shall arrange for the simultaneous
delivery of their determinations to the third appraiser/broker no later than
seven (7) days after the expiration of the Determination Period. The role of the
third appraiser shall be to select which of the two proposed determinations most
closely approximates the third appraiser’s determination of the fair market
rental rate, and shall have no more than thirty (30) days in which to select the
final determination. The third appraiser shall have no right to propose a middle
ground or any modification of the two proposed determinations. The determination
chosen by the third appraiser shall constitute the decision of the appraisers
and be final and binding on the parties. Each party shall pay the cost of its
own appraiser and shall share equally the cost of the third appraiser.

 

38



--------------------------------------------------------------------------------

In the event the appraisers have not determined the Fair Market Rental Value as
of the date the Option Period is to begin, Tenant shall on an interim basis pay
Landlord monthly rent based upon Landlord’s determination of Fair Market Rental
Value as stated in Landlord’s notice to Tenant. If the appraisers’ final
determination is less than Landlord’s determination, Tenant shall be entitled to
a credit against the next rental payment due from Tenant hereunder in the amount
of the difference. Alternatively, if the appraisers’ final determination is more
than Landlord’s determination, Tenant shall pay such difference with the next
rental payment due.

37.2 Single Appraiser/Broker Nothing contained herein shall prevent Landlord and
Tenant from jointly selecting a single appraiser/broker to determine the Fair
Market Rental Value, in which event the determination of the appraiser/broker
shall be conclusively deemed the Fair Market Rental Value. Landlord and Tenant
shall share equally the fees and expenses of said joint appraiser/broker.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
Lease Date.

 

TENANT:        LANDLORD: eHEALTH, INC.


a Delaware corporation

       340 MIDDLEFIELD, LLC By:  

/s/ Stuart Huizinga

       By:  

/s/ Mark Roberts

Title:  

Chief Financial Officer

       Title:  

Manager

Name:  

Stuart Huizinga

       Name:  

Mark Roberts

By:  

 

         Title:  

 

         Name:      

 

        

 

40



--------------------------------------------------------------------------------

EXHIBIT A

The Property

The land and building referred to in this description are situated in the State
of California, County of Santa Clara, City of Mountain View and are described as
follows:

Lot 10, as shown on that certain map entitled Tract no 2724 Ellis-Middlefield
Industrial Park, which map was filed for record in the office of the recorder of
the county of Santa Clara, State of California on June 16, 1960 in book 121 of
maps page(s) 40,41, 42, 43, 44.

APN: 160-53-008

ARB: 159-41-5

Commonly known as: 340 E. Middlefield road, Mountain View, Ca.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

Rules and Regulations

The following Rules and Regulations are additional provisions of the foregoing
Lease. Capitalized terms used herein shall have the meanings ascribed to them in
the Lease.

1. No Access to Roof. Except for access for routine maintenance and repair of
any equipment or other device that has been installed on the roof with
Landlord’s prior written consent, Tenant has no right of access to the roof of
the Building and will not install, repair or replace any antenna, aerial, aerial
wires, fan, air conditioner, satellite dish or other device on the roof of the
Building, without the prior written consent of Landlord, which may be given or
withheld in Landlord’s sole discretion. Any such device installed without such
written consent is subject to removal at Tenant’s expense without notice at any
time. Notwithstanding the foregoing, Landlord hereby approves Tenant’s
installation of a satellite dish not to exceed twenty (20) inches in diameter
for the purpose of receiving television programming and other related services;
provided, however, that (a) tenant shall install such dish on an exterior wall
and such installation shall not cause any roof penetration, and (b) at
Landlord’s election, Tenant shall use Landlord’s contractor to make any exterior
penetrations necessary for the installation thereof. In any event Tenant will be
liable for any damages or repairs incurred or required as a result of its
installation, use, repair, maintenance or removal of such devices on the roof
and agrees to indemnify, protect, defend and hold harmless Landlord from any
Claims arising from any activities of Tenant or of Tenant’s Representatives on
the roof of the Building.

2. Signage. Other than as permitted pursuant to Paragraph 25 of the Lease, no
sign, placard, picture, name, advertisement or notice visible from the exterior
of the Premises will be inscribed, painted, affixed or otherwise displayed by
Tenant on or in any part of the Building without the prior written consent of
Landlord, which may be given or withheld in Landlord’s sole discretion.

3. Prohibited Uses. The Premises will not be used for manufacturing, for the
storage of merchandise held for sale to the general public, for lodging or for
the sale of goods to the general public. Tenant will not permit any food
preparation on the Premises using ovens or stove-tops, however Tenant may use
Underwriters’ Laboratory approved equipment for brewing coffee, tea, hot
chocolate and similar beverages and may use microwave ovens, warmers, and
toaster ovens so long as such use is in accordance with all applicable Laws. The
foregoing prohibitions shall be in addition to, and not in lieu of, any other
prohibitions applicable to the use of the Premises under the Lease and/or
applicable Laws.

4. Keys and Locks. Landlord will furnish Tenant, free of charge, two keys to the
Building. Landlord may make a reasonable charge for any additional or
replacement keys. Tenant will not alter any locks or install any new or
additional lock or bolt on any door of its Premises without the prior written
consent of Landlord and, in any event, Tenant will provide Landlord with a key
for any such lock. On the termination of the Lease, Tenant will deliver to
Landlord all keys to any locks or doors in the Building which have been obtained
by Tenant.

 

1



--------------------------------------------------------------------------------

5. Freight. Tenant shall not transport freight in loads exceeding floor load
capacities or the weight limitations of elevators. Landlord reserves the right
to prescribe the weight, size and position of all equipment, materials,
furniture or other property brought into the Building, and no property will be
received in the Building or carried up or down elevators or stairs except along
such routes as may be designated by Landlord. Landlord reserves the right to
require that heavy objects will stand on wood strips of such length and
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such property from any cause, and
Tenant will be liable for all damage or injuries caused by moving or maintaining
such property.

6. Nuisances and Dangerous Substances. Tenant will not conduct itself or permit
Tenant’s Representatives or Visitors to conduct themselves, in the Premises or
anywhere on or in the Property in a manner which is offensive or unduly
annoying. Tenant will not operate any phonograph, radio receiver, musical
instrument, or television or other similar device installed in the Premises in
such manner as to disturb or annoy occupants of property adjacent to the
Property. Tenant will not use or keep in the Premises or the Property any
kerosene, gasoline or other combustible fluid or material other than limited
quantities thereof reasonably necessary for the maintenance of office equipment.
Tenant will not use or keep any foul or noxious gas or substance in the Premises
or permit or suffer the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or occupants of property adjacent to the Property by
reason of noise or odors. Tenant will not bring or keep any animals in or about
the Premises or the Property.

7. Window Coverings. No curtains, draperies, , shutters, , awnings, screens or
other coverings, window ventilators, hangings, decorations or similar equipment
shall be attached to, hung or placed in, or used in or with any window of the
Building without the prior written consent of Landlord, and Landlord shall have
the right to control all lighting within the Premises that may be visible from
the exterior of the Premises.

8. Floor Coverings. Tenant will not lay or otherwise affix linoleum, tile,
carpet or any other floor covering to the floor of the Premises in any manner
except as reasonably approved in writing by Landlord. Tenant will be liable for
the cost of repair of any damage resulting from the violation of this rule or
the removal of any floor covering by Tenant or its contractors, employees or
invitees.

9. Wiring and Cabling Installations. No boring or cutting for wires or cables
will be allowed without the prior written consent of Landlord. The location of
burglar alarms, smoke detectors, telephones, call boxes and other office
equipment affixed to the Premises shall be subject to the prior written consent
of Landlord. Landlord shall not unreasonably withhold or delay its consent to
the matters specified in this Rule 9.

10. Office Closing Procedures. Tenant will see that the doors of the Premises
are closed and locked and that all water faucets, water apparatus and utilities
are shut off before Tenant or its employees leave the Premises, so as to prevent
waste or damage. Tenant will be liable for all damage sustained by Landlord
resulting from Tenant’s carelessness in this regard or violation of this rule.
Tenant will keep the doors to the Building corridors closed at all times except
for ingress and egress.

 

2



--------------------------------------------------------------------------------

11. Plumbing Facilities. The toilet rooms, toilets, urinals, wash bowls and
other apparatus shall not be used for any purpose other than that for which they
were constructed and no foreign substance of any kind whatsoever shall be
disposed of therein. Tenant will be liable for any breakage, stoppage or damage
resulting from the violation of this rule by Tenant, its employees or invitees.

12. Use of Hand Trucks. Tenant will not use or permit to be used in the Premises
or in the Common Areas any hand trucks, carts or dollies except those equipped
with rubber tires and side guards or such other equipment as Landlord may
approve.

13. Refuse. Tenant shall store all Tenant’s trash and garbage within the
Premises or in other facilities designated by Landlord for such purpose. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the city in which the Building is located without being in
violation of any law or ordinance governing such disposal. All trash and garbage
removal shall be made in accordance with directions issued from time to time by
Landlord, only through such Common Areas provided for such purposes and at such
times as Landlord may designate. Tenant shall comply with the requirements of
any recycling program adopted by Landlord for the Building.

14. Fire, Security and Safety Regulations. Tenant will comply with all safety,
security, fire protection and evacuation measures and procedures established by
Landlord or any governmental agency.

15. Responsibility for Theft. Tenant assumes any and all responsibility for
protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

16. Sales and Auctions. Tenant will not conduct or permit to be conducted any
sale by auction in, upon or from the Premises or elsewhere in the Property,
whether said auction be voluntary, involuntary, pursuant to any assignment for
the payment of creditors or pursuant to any bankruptcy or other insolvency
proceeding.

17. Effect on Lease. These Rules and Regulations are in addition to, and shall
not be construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease. Violation of these Rules and
Regulations constitutes a failure to fully perform the provisions of the Lease,
as referred to in Paragraph 15.1.

18. Additional and Amended Rules. Landlord reserves the right to rescind or
amend these Rules and Regulations and/or to adopt any other rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building and the Property and for the preservation
of good order therein and thereon; provided, however, that no such additional or
amended rules and regulations shall materially and adversely interfere with
Tenant’s business operations in the Building or on the Property.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER AGREEMENT

This Exhibit C (referred to herein as this “Work Letter”) forms a part of that
certain Lease Agreement (the “Lease”) by and between 340 Middlefield, LLC, as
Landlord, and eHealth, Inc., a Delaware corporation, as Tenant, to which this
Work Letter is attached. If there is any conflict between this Work Letter and
the Lease, this Work Letter shall govern. All defined terms referred to in this
Work Letter shall have the same meaning as defined in the Lease to which this
Work Letter is a part, except where expressly defined to the contrary.

1. Landlord’s Work.

(a) Construction of Base Building. Landlord shall construct or perform, at
Landlord’s sole cost and expense, through its designated general contractor, the
improvements set forth on Schedule 1 attached hereto and referred to herein and
in the Lease as “Landlord’s Work.” Landlord shall complete Landlord’s Work in
accordance with applicable laws, ordinances and codes. Landlord’s Work shall
consist of the construction of one two-story concrete free standing Class A
office building in accordance with the plans and specifications to be prepared
by Devcon Construction, Inc. and referenced on Schedule 1 (the “Base Building
Plans and Specifications”). Tenant acknowledges and agrees that modifications to
Landlord’s Work or to the Base Building Plans and Specifications to be prepared
by Devcon may be necessary to accommodate recommended construction
modifications, field conditions and/or the requirements of the City of Mountain
View and other governmental entities with applicable jurisdiction. If Landlord
desires to make any modifications to the Base Building Plans and Specifications,
then Landlord shall submit such modification to Tenant for its review. Tenant
shall approve or disapprove any modifications to the Base Building Plans and
Specifications in writing within five (5) business days after Tenant receives
the modifications, and, if disapproved, Tenant shall specify a reasonably
specific explanation of the reasons for Tenant’s disapproval; provided, however,
Tenant shall not have the right to disapprove any immaterial modifications or
any modifications to the Base Building Plans and Specifications required by the
City of Mountain View or other governmental entities with applicable
jurisdiction. Landlord shall make all necessary revisions requested by Tenant
and approved by Landlord after Landlord’s receipt of Tenant’s disapproval of the
modifications. Tenant shall approve or disapprove the revised Base Building
Plans and Specifications in writing within five (5) business days after Tenant
receives the revised Base Building Plans and Specifications, and, if reasonably
disapproved, Tenant shall specify a reasonably specific explanation of the
reasons for Tenant’s disapproval. The revision procedure specified in this
paragraph shall be repeated until Tenant approves any modifications to the Base
Building Plans and Specifications.

(b) Delivery of Access. Prior to the Commencement Date, Tenant shall have early
access to the Premises in accordance with the terms and conditions of the Lease
at such time as the Premises is in the Tenant Access Condition (as defined
below). For purposes hereof, “Tenant Access Condition” shall mean that the items
of Landlord’s Work have been substantially completed. In addition, Tenant shall
have early access to the Premises prior to the Premises Delivery Date for the
purpose of designing and planning the Tenant Improvements and inspecting the
progress of Landlord’s Work; provided, however, that Tenant shall coordinate any

 

1



--------------------------------------------------------------------------------

such early access through Landlord so as to avoid any interference with the
Landlord’s Work and shall not delay or interfere with Landlord’s Work. Any such
early access by Tenant prior to the Premises Delivery Date shall be upon all of
the terms and conditions of the Lease, including, but not limited to, Tenant’s
obligation to indemnify Landlord and maintain the insurance coverages required
under the Lease with respect to Tenant’s entry, except that Tenant shall have no
obligation to pay Base Rent, Operating Expenses, Taxes or utilities for the
period prior to the Premises Delivery Date. Upon Tenant’s request for any
modification to Landlord’s Work, Landlord shall advise Tenant of the anticipated
period of delay and the increase in cost (which increased cost shall be the sole
responsibility of Tenant) caused by such modification and the parties shall
mutually approve such delay period and cost in a written change order prior to
Landlord’s commencement of such modification. In the event Landlord and Tenant
cannot agree upon the number of days of the delay, then Landlord’s architect
(the “Building Architect”) shall determine the length of the delay and Landlord
and Tenant shall accept such good faith determination by the Building Architect.
In the event the parties mutually approve the modification as contemplated
herein, then Tenant shall promptly deliver to Landlord funds for such increased
cost and Landlord’s receipt of such amount shall be a condition to Landlord’s
obligation to incorporate such modification into Landlord’s Work.

(c) Upon Substantial Completion (as hereinafter defined) of Landlord’s Work,
Landlord and Tenant shall conduct a walk-through of the Building and prepare a
punch-list of incomplete items of Landlord’s Work, which items thereafter
Landlord will diligently complete during regular business hours and in a manner
which will seek to minimize interference with construction of the Tenant
Improvements. Landlord and Landlord’s general contractor shall be available to
meet with Tenant and Tenant’s construction representatives on a weekly basis in
order to facilitate the coordination, scheduling and preparations for
construction of the Tenant Improvements. The terms “Substantial Completion” and
“Substantially Completed” shall mean when the following have occurred or would
have occurred but for Tenant Delays: (i) Landlord has delivered to Tenant a
written notice stating that Landlord’s Work has been Substantially Completed in
accordance with the terms of this Work Letter, except punch list items; and
(ii) Landlord has obtained from the appropriate governmental authority final
sign-offs, approvals and/or inspections as may be required for Landlord’s Work.

(d) Landlord’s Termination Right. The parties hereby acknowledge and agree that
Landlord has certain termination rights as set forth in Paragraph 1.3 of the
Lease, which shall be deemed incorporated herein.

2. Tenant Improvements, Plans, and Selection of Contractor.

(a) Construction of Tenant Improvements. Tenant shall construct or perform, at
Tenant’s sole cost and expense (except for Landlord’s payment of the Tenant
Improvement Allowance (as defined in Paragraph 5 below)), through its designated
general contractor, within the Premises those interior tenant improvements shown
on the Final Plans and Specifications (hereafter defined), including, but not
limited to, partitioning, doors, ceilings, floor coverings, wall finishes
(including paint and wall covering), electrical (including lighting, switching,
telephones, outlets, etc.), plumbing, heating, ventilating and air conditioning,
fire protection, cabinets and other millwork (collectively, the “Tenant
Improvements” or the “Tenant Improvement Work”).

 

2



--------------------------------------------------------------------------------

(b) Preliminary Plans and Specifications. Tenant shall retain a reputable
architect (“Architect”) to prepare preliminary working architectural and
engineering plans and specifications (“Preliminary Plans and Specifications”)
for the Tenant Improvements. The Architect shall be subject to the prior written
approval of Landlord, which approval Landlord shall not unreasonably withhold.
Upon completion of the Preliminary Plans and Specifications, Tenant shall
deliver the same to Landlord. The Preliminary Plans and Specifications shall
show locations of all proposed partitions and doors and shall include a typical
office plan which shows electrical and data/communication outlets, fixtures, and
reflected ceiling plan. Landlord shall approve or disapprove the Preliminary
Plans and Specifications in writing within ten (10) business days after Landlord
receives the Preliminary Plans and Specifications, and, if disapproved, Landlord
shall return the Preliminary Plans and Specifications to Tenant with a
reasonably specific explanation of the reasons for Landlord’s disapproval.
Tenant shall make all necessary revisions requested by Landlord after Tenant’s
receipt of Landlord’s disapproval of the Preliminary Plans and Specifications.
Landlord shall approve or disapprove the revised Preliminary Plans and
Specifications in writing within five (5) business days after Landlord receives
the revised Preliminary Plans and Specifications, and, if reasonably
disapproved, Landlord shall return the revised Preliminary Plans and
Specifications with a reasonably specific explanation of the reasons for
Landlord’s disapproval. The revision procedure specified in this paragraph shall
be repeated until Landlord approves the Preliminary Plans and Specifications.
Landlord shall not have the right to disapprove any element of the Preliminary
Plans and Specifications or the Final Plans and Specifications unless such
element would (i) adversely affect the structure of the Building, (ii) adversely
affect the Building Systems, (iii) not comply with Laws, (iv) affect the
exterior of the Building, or (v) unreasonably interfere with the normal and
customary business operations typical for general office uses.

(c) Final Plans and Specifications. After the Preliminary Plans and
Specifications are approved by Landlord, Tenant shall cause the Architect to
prepare the final working architectural and engineering plans and specifications
(“Final Plans and Specifications”) for the Tenant Improvements. The Final Plans
and Specifications shall be consistent with the Landlord-approved Preliminary
Plans and Specifications. Tenant shall then deliver the Final Plans and
Specifications to Landlord. Landlord shall approve or disapprove the Final Plans
and Specifications in writing within five (5) business days after Landlord
receives the Final Plans and Specifications, and, if disapproved, Landlord shall
return the Final Plans and Specifications to Tenant with a reasonably specific
explanation of the reasons for Landlord’s disapproval. Tenant shall make all
necessary revisions requested by Landlord after Tenant’s receipt of Landlord’s
disapproval of the Final Plans and Specifications. Landlord shall approve or
disapprove such revisions in writing within five (5) business days after
Landlord receives the revised Final Plans and Specifications, and, if
disapproved, Landlord shall return the revised Final Plans and Specifications
with a reasonably specific explanation of the reasons for Landlord’s
disapproval. The revision procedure specified in this paragraph shall be
repeated until Landlord approves the Final Plans and Specifications. Upon
approval by Landlord, Tenant shall submit the Final Plans and Specifications to
all appropriate governmental authorities to obtain building permits and any
other necessary approvals for the construction of the Tenant Improvements.

While Landlord has the right to approve all such plans and specifications,
Landlord’s interest in doing so is to protect the Premises and the Property.
Accordingly, Tenant shall not rely upon Landlord’s approvals and Landlord shall
not be the guarantor of, nor responsible for, the

 

3



--------------------------------------------------------------------------------

correctness or accuracy of the Preliminary Plans and Specifications or the Final
Plans and Specifications, or the compliance thereof with applicable laws, and
Landlord shall incur no liability of any kind by reason of granting such
approvals.

(d) Contractor. Tenant at its sole cost and expense shall employ a reputable
general contractor (“Contractor”) to construct the Tenant Improvements in
accordance with the Final Plans and Specifications. The Contractor shall: (i) be
a licensed general contractor in the State of California, (ii) be bonded,
(iii) have insurance specified in Schedule 2 to this Work Letter, (iv) have
substantial experience in the construction of improvements similar to the Tenant
Improvements, and (v) be subject to the prior written approval of Landlord,
which Landlord shall not unreasonably withhold, condition or delay.

3. Government Approvals

Tenant, at its sole cost and expense, shall obtain all governmental approvals of
the Final Plans and Specifications to the full extent necessary for the issuance
of a building permit for the Tenant Improvements based upon such Final Plans and
Specifications, and shall pay all charges imposed by the City of Mountain View
or any other governmental agency, special district or municipal utility in
connection with the Tenant Improvements or as necessary to allow Tenant’s legal
occupancy of the Premises. Tenant at its sole cost and expense shall also cause
to be obtained all other necessary approvals and permits from all governmental
agencies having jurisdiction or authority for the construction and installation
of the Tenant Improvements in accordance with the approved Final Plans and
Specifications. Tenant at its sole cost and expense shall undertake all steps
necessary to insure that the construction of the Tenant Improvements is
accomplished in compliance with all laws, ordinances and codes applicable to the
construction of the Tenant Improvements. Subject to the limitations set forth in
Paragraph 1.3 of the Lease, Landlord, at its cost, shall use good faith efforts
to obtain all approvals necessary for Landlord’s Work and shall undertake all
steps necessary to insure that the construction of Landlord’s Work is
accomplished in compliance with all laws, ordinances and codes applicable to the
construction of Landlord’s Work.

4. Completion of Tenant Improvements.

(a) Tenant shall be solely responsible for the construction, installation and
completion of the Tenant Improvements in accordance with the Final Plans and
Specifications approved by Landlord and is solely responsible for the payment of
all amounts when payable in connection therewith without any cost or expense to
Landlord, except for Landlord’s payment of the Tenant Improvement Allowance.
Tenant shall diligently proceed with the construction, installation and
completion of the Tenant Improvements in accordance with the Final Plans and
Specifications. No material changes shall be made to the Final Plans and
Specifications approved by Landlord without Landlord’s prior written consent,
which consent shall not be unreasonably withheld and shall be provided within
three (3) business days after submission of the applicable changes to Landlord.

 

4



--------------------------------------------------------------------------------

(b) Prior to the commencement of the construction and installation of the Tenant
Improvements, Tenant shall provide the following to the Landlord, all of which
shall be to the Landlord’s reasonable satisfaction:

(i) An estimated budget and cost breakdown for the Tenant Improvements;

(ii) Estimated completion schedule for the Tenant Improvements; and

(iii) Copies of all required approvals and permits from governmental agencies
having jurisdiction or authority for the construction and installation of the
Tenant Improvements.

(c) Landlord shall at all times have a right to inspect the Tenant Improvements.
If Landlord shall give notice of faulty construction or any other deviation from
the Final Plans and Specifications, Tenant shall cause Contractor to make
corrections promptly. However, neither the privilege herein granted to Landlord
to make such inspections, nor the making of such inspections by Landlord, shall
operate as a waiver of any rights of Landlord to require good and workmanlike
construction and improvements constructed in accordance with the Final Plans and
Specifications, or constitute Landlord’s warranty or representation that the
Tenant Improvements have been constructed in accordance with applicable laws,
ordinances or codes or the sufficiency of the Tenant Improvements for any
purpose. Landlord shall provide reasonable access to the Premises, at all times,
for Tenant, its Contractor, Architect, and agents, including without limitation
reasonable access prior to the Commencement Date for purposes of taking
measurements, inspecting field conditions and reviewing compliance of Landlord’s
Work with the plans therefore.

(d) Tenant shall pay and discharge promptly and fully all claims for labor done
and materials and services furnished in connection with the Tenant Improvements.
The Tenant Improvements shall not be commenced until Landlord has received
notice from Tenant stating the date the construction of the Tenant Improvements
is to commence so that Landlord can post and record any appropriate notice of
non-responsibility. In the event any materialman or mechanic’s lien may attach
to the Premises or the Property in connection with Tenant’s construction of the
Tenant Improvements, Tenant shall, within fifteen (15) days of Landlord’s
request, either satisfy such claim and cause its discharge or record a bond
sufficient to remove the lien in accordance with applicable law. Tenant shall
indemnify, defend and hold Landlord harmless in connection with any claim or
liability asserted against or incurred by Landlord in connection with any such
lien.

(e) Tenant shall maintain (or cause its general contractor to maintain) during
the construction of the Tenant Improvements, at its sole cost and expense,
builders’ risk insurance for the amount of the completed value of the Tenant
Improvements providing for “special form” coverage covering all improvements
under construction, including building materials stored at the Premises.

(f) Upon completion of the Tenant Improvements, Tenant shall deliver to Landlord
the following, all of which shall be to the Landlord’s reasonable satisfaction:

(i) Copies of any certificates required for occupancy of the Premises, including
a permanent and complete Certificate of Occupancy issued by the City of Mountain
View.

(ii) A copy of a Certificate of Completion signed by the Architect who prepared
the Final Plans and Specifications.

 

5



--------------------------------------------------------------------------------

(iii) A copy of as-built plans and specifications for the Tenant Improvements.

(iv) Copies of any warranties covering the Tenant Improvements or any portions
thereof.

(v) A Notice of Completion for execution by Landlord, which notice once executed
by Landlord shall be recorded by Tenant in the official records of Santa Clara
County.

(vi) Copies of conditional and final lien waivers and releases executed by
Contractor and all subcontractors with respect to the construction of the Tenant
Improvements.

5. Tenant Improvement Allowance.

(a) Tenant shall pay for all Tenant Improvements, except that Landlord shall
provide to Tenant an allowance (the “Tenant Improvement Allowance”) in the
amount of Forty Five Dollars ($45.00) per rental square foot of the Building.
The Tenant Improvement Allowance may be used by Tenant for any costs incurred by
Tenant in connection with the design, permitting, management (including fees
paid to a third party construction manager) and construction of the Tenant
Improvements (including any installation costs of Tenant’s fixtures and
equipment, but not including the purchase price of such items).

(b) Landlord shall pay to Tenant the Tenant Improvement Allowance in accordance
with the following provisions: (i) fifty percent (50%) of the Tenant Improvement
Allowance shall be paid at such time as fifty percent (50%) or more of the cost
of the Tenant Improvements, as such costs are estimated or fixed in the
agreement between Tenant and Tenant’s Contractor, are due and payable in
accordance with invoices delivered to Tenant, which invoices have been approved
for payment in writing by Tenant’s architect (a copy of which shall be delivered
to Landlord), and (ii) fifty percent (50%) of the Tenant Improvement Allowance
shall be paid upon completion of the Tenant Improvements and delivery to
Landlord of an invoice together with appropriate lien release documentation
evidencing the full payment by Tenant and Contractor of all costs of the Tenant
Improvements. Landlord will pay the invoice within thirty (30) days after
Landlord’s receipt of Tenant’s invoice and documentation; provided, however, to
the extent that the total cost of the Tenant Improvements is less than the
Tenant Improvement Allowance, Landlord shall have no obligation to provide to
Tenant the portion of the Tenant Improvement Allowance that exceeds the actual
cost of the Tenant Improvements. If Landlord fails to fund any portion of the
Tenant Improvement Allowance as required under this Work Letter, then Tenant may
offset such amount against Rent.

6. Ownership of Tenant Improvements.

During the Lease Term, title to the Tenant Improvements is and shall be vested
in Landlord for the purposes of depreciation of such assets, but only to the
extent necessary for Landlord to depreciate the Tenant Improvement Allowance.
Tenant shall, during the term or any Extended Term of this Lease, otherwise be
deemed the owner of the Tenant Improvements. The Tenant Improvements shall be
fully vested in Landlord and shall be surrendered with and remain on the
Premises upon expiration or earlier termination of this Lease. The parties agree
for themselves and all persons claiming under them that the Tenant Improvements
are real property.

 

6



--------------------------------------------------------------------------------

7. Miscellaneous.

Subject to Landlord’s reasonable approval of any changes to the Final Plans and
Specifications, Tenant may modify or abrogate the scope of the Tenant
Improvements. Notwithstanding the provisions of the Lease to the contrary, the
Commencement Date shall be delayed by one (1) day for each day that Tenant’s
completion of the Tenant Improvements is delayed due to any breach, following
expiration of applicable cure periods, of this Work Letter or the Lease by
Landlord.

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

Description Of Landlord’s Work

Landlord’s Work will consist of the following:

STRUCTURAL BUILDING SYSTEM:

Structural building system will be similar to 440 E. Middlefield and will comply
with all local building codes. Structural drawings will be provided and sealed
by a structural engineer licensed in the state of California. Structural System
includes spread footings, elevator pit and sump, a 5” concrete slab-on-grade
over 2” of sand over 15 mil vapor barrier over 5” of crushed rock, 8” and 6”
thick reinforced concrete tilt-up exterior wall panels, open web steel joists,
metal deck, and concrete fill at the second floor, and a wood panelized-roof
system with a sloping wood framed mansard roof around entire building perimeter.
Framed openings will be provided for two stairwells, mechanical shafts, elevator
hoistway, roof hatch, and skylight. Roof will be designed to support rooftop
HVAC package units, boiler, and exhaust fans. Elevator hoistway includes TS
guiderail supports on both sides of the hoistway from the top of the elevator
pit to the underside of the roof. Interior columns are tube steel and exterior
columns/pilasters are concrete that will be cast integral with exterior wall
panels.

BUILDING ENVELOPE:

The building envelope will be similar to 440 E. Middlefield and will comply with
all local building codes. Exterior wall panels will be sandblasted colored
concrete with GFRC(Glass Fiber Reinforced Concrete) spilt face sandstone accents
at building corners, entrances, and 3’ high wainscot at ground floor between
windows. GFRC bullnose elements will also be utilized at second floor line and
second floor window sills. Window and storefront system will consist of bronze
anodized aluminum frames and bronze tinted insulated glass. Glass will be
tempered where required by code. Entry doors will be medium stile aluminum
storefront doors with Adams Rite panic devices. A mansard roof will be included
at entire roof perimeter and will be covered with clay tile over 30# felt.
Mechanical well roof will be TPO to comply with cool roof requirements. A large
profile copper cornice and gutter system will be installed at the top of
exterior walls and bottom of clay tile mansard roof. Metal stud framing,
sheathing, and plaster walls and soffits will be utilized at recessed entrances.
Insulation at exterior walls and roof will be installed with interior
improvements to avoid condensation build-up.

SITEWORK:

Sitework will be fully landscaped with improvements similar to 440 E.
Middlefield. Sitework will comply with all local codes and will attempt to
include some connection to 440 E Middlefield via sidewalks and plant placement.
Hardscape will be a blend of gray concrete and colored exposed aggregate
concrete accents to correlate with the building exterior. Hardscape will include
apron around building perimeter, sidewalks, and enlarged landings at building
entrances. Planting will include a variety of trees, shrubs, and groundcovers to
compliment adjacent properties. Sitework will include a complete spray or drip
irrigation system with programmable controller as required by local jurisdiction
and as determined by the Landscape

 

1



--------------------------------------------------------------------------------

Architect. Sitework will also include a cast in place monument sign using
materials to compliment the building. Parking areas will be paved asphalt and
include all site utilities including, sanitary sewer, storm drain, fire,
domestic, and irrigation water, and gas. Raceways and utility boxes are included
for electrical, telephone, CATV, and fiberoptics but all cabling and utility
services are excluded. Sitework also includes the following offsite work: new
curb and gutter, sidewalks, driveway entrances, and utility connections to mains
in street.

MEPF SYSTEMS:

Includes complete and operating plumbing, fire sprinkler, mechanical(HVAC), and
electrical systems for a warm shell and core that meet all local codes. These
systems will be designed and installed by licensed design/build MEPF
subcontractors.

Plumbing System: Includes all below ground and above ground plumbing including
sanitary waste, roof drains, overflow drains, and connection to sheet metal
cornice gutter system, gas and condensate piping to (2) roof mounted package
units and heating hot water boiler, and finished toilet cores on both floors.
Each toilet core will include five fixtures for men’s and five fixtures for
women’s and will be ADA compliant. Toilet fixtures will be wall mounted flush
valves and are based on commercial fixtures manufactured by American Standard or
similar. First floor toilet core includes showers and second floor toilet core
includes an adjacent Janitor’s Closet with a floor mounted sink. Toilet cores on
each floor include handicapped drinking fountains at entrance vestibule.
Includes a 1650 watt electric domestic hot water heater and insulated HW piping.
Includes a below slab passive ventilation system that will be vented outside the
building at several locations. Vent risers can be concealed by planting.

Fire Sprinkler System: Includes a fully engineered wet sprinkler system based on
Ordinary Hazard 0.17 GPM/SF over 3000SF for shell and core and light hazard for
mansard roof. We include ceiling heads for toilet cores only. Ceiling heads in
other areas including Lobby will be provided with interior improvements. Plugs
are included for future drops.

Mechanical(HVAC) System: Includes (2) 27.5 ton variable volume rooftop package
units with economizer, 100% power exhaust, and BACnet ready capability. Includes
supply and return ductwork and HHW piping stubbed out of mechanical shaft on
each floor. Excludes ductwork and piping distribution on each floor and this
will be installed with interior improvements. Includes a complete toilet exhaust
system and inline fan for elevator machine room. Includes a 630MBH heating hot
water boiler with 82% efficiency and one 7.5HP pump that will provide 34GPM @
70’ TDH. Includes a web based DDC control panel with expandability for future
interior improvements.

Electrical System: Includes 1600A, 277/480, 3 phase, 4 wire main electrical
service and switchboard. Main switchboard will be located in Main Electrical
Room on the ground floor and will have two metered 800A sections with empty
conduit stubbed to each floor for future T.I. panels. Includes (1) 277/480V
house panel, (1) step-down transformer and (1) 120/208V house panel. Site
lighting includes (5) pole mounted lighted fixtures, (8) bollard lights, and
(2) uplights at monument sign. Includes exit lights with emergency battery
backup and fluorescent wall mounted light fixtures in stairwells. Includes light
fixtures for toilet cores, janitor’s closet, and main electrical room. Includes
electrical conduit, wiring, and connections to roof mounted

 

2



--------------------------------------------------------------------------------

HVAC equipment and elevator. Includes code compliant Fire Alarm system including
elevator recall, smoke detectors at rooftop package units, fire sprinkler flow
alarms, and notification devices in toilet rooms.

CORE:

Core areas include two stairs from first to second floor, toilet cores on each
floor, elevator hoistway, mechanical shaft, main electrical and telephone room
on first floor, and janitor’s closet on second floor next to toilet core. One
stair will be fully enclosed with 1 hr. rated enclosure and the Lobby stair will
be open on one side. Stairs include code compliant rails but no cladding or
finishes are included at stair treads, risers, and stringers. No demising walls
or ceilings are included for Lobby. L1 toilet core will include one shower and
changing area at men’s and women’s. Toilet room finishes include granite
countertops, thinset ceramic tile 4’ high wainscot at wet walls and floors.
Remaining walls will have vinyl wall covering and ceilings will be painted.
Includes a fully operational dual jack holeless hydraulic 3500# elevator with
standard cab finishes. Standard cab finishes include plastic laminate panels,
baked enamel doors and frames, and lexan ceiling with fluorescent fixtures. Cab
finish upgrade options are available at additional cost. Interior doors for core
areas will be clear anodized aluminum frames with pre-finished cherry wood
veneer doors. Doors and frames will be fire rated as required to meet code.

 

3



--------------------------------------------------------------------------------

SCHEDULE 2

Insurance Requirements

Tenant shall require its Contractor and all subcontractors for the Tenant
Improvements to maintain the following insurance coverages in a manner
consistent with the terms set forth in this Schedule 2:

1. General Liability Insurance, including Completed Operations coverage must be
provided with limits of no less than $2,000,000 per occurrence, $4,000,000 per
annual aggregate and $2,000,000 products and completed operations per
occurrence.

2. Auto Liability coverage must be provided with limits of no less than
$2,000,000 per occurrence.

3. Workers’ Compensation coverage must be provided with full statutory coverage
and Employer’s Liability coverage must be provided with limits of no less than
$1,000,000 for any one person and $1,000,000 aggregate.

4. Property Insurance coverage shall at all times during the course of
construction and warranty period be maintained in effect with respect to the job
site materials (installed and non-installed) and construction of the Tenant
Improvements, commercial property insurance providing coverage, on an “all risk”
or “special form” basis in an amount equal to at least 90% of the full
replacement cost of the covered property. Landlord shall have no obligation to
carry insurance on any job site materials, installed or otherwise, the Tenant
Improvements or other personal property of Contractor or any subcontractors.

5. Course of Construction Policy coverage from the date the construction of
Tenant Improvement commences must be provided in an amount equal to at least 90%
of the full replacement cost of the covered property.

6. Requirements For All Policies. Each policy of insurance required on this
Schedule 2 shall: (a) be in a form, and written by an insurer, reasonably
acceptable to Landlord; (b) name Landlord as an additional insured to be
endorsed onto the policy and such additional insured coverage must be primary
and non-contributory over any other valid and collectible insurance; and
(c) provide that Landlord shall receive thirty (30) days’ written notice prior
to any cancellation, non-renewal or modification of insurance coverage.
Insurance companies issuing such policies shall have rating classifications of
“A” or better and financial size category ratings of “IX” or better according to
the latest edition of the A.M. Best Key Rating Guide. All insurance companies
issuing such policies shall be admitted carriers licensed to do business in
California. Contractor shall provide to Landlord, upon request, a copy of the
declaration page of each policy required to be carried hereunder and evidence
that the insurance required to be carried by Contractor and its subcontractors
pursuant to this Schedule 2, including the policy endorsement page effecting the
additional insured status, is in full force and effect and that premiums
therefor have been paid. The Insurance Carrier must waive its right to
subrogation as respects coverage provided for on behalf of 340 Middlefield LLC.
Prior to commencement of the Tenant Improvement work, Landlord shall be
furnished with a certificate of insurance reflecting that the insurance required
by this Schedule 2 is in force, accompanied by an endorsement showing the
required additional insureds satisfactory to Landlord in substance and form.

 

4